Exhibit 10.1

 

Execution Copy

 

 

SHARE PURCHASE AGREEMENT

by and among

Entravision Digital Holdings, LLC

 

AND

 

Mr. Carlos Córdoba

Mr. Germán Herebia

Mr. Rodrigo Marcos

Mr. Lucas Morea

Sorin Properties, S.L. Unipersonal

 

 

 

Dated as of October 13, 2020

 

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 1.

 

DEFINITIONS; PURPOSE

 

3

ARTICLE 2.

 

PURCHASE AND SALE

 

12

ARTICLE 3.

 

CLOSING, post-closing AND DELIVERIES

 

13

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES RELATING TO THE sellerS

 

15

ARTICLE 5.

 

REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY and the subsidiaries

 

16

ARTICLE 6.

 

REPRESENTATIONS AND WARRANTIES OF THE BUYER

 

35

ARTICLE 7.

 

COVENANTS AND AGREEMENTS

 

36

ARTICLE 8.

 

TAX MATTERS

 

37

ARTICLE 9.

 

INDEMNIFICATION

 

38

ARTICLE 10.

 

MISCELLANEOUS

 

43

 

LIST OF EXHIBITS

Exhibit A-1Ownership and Title to Shares

Exhibit A-2Subsidiaries

Exhibit A-3Sale Shares

 

 

LIST OF SCHEDULES

Schedule 9.3 (a)(v) Indemnification Items

 

 

 

i

--------------------------------------------------------------------------------

 

share PURCHASE AGREEMENT

THIS SHARE PURCHASE AGREEMENT (this ”Agreement”), dated as of this 13th day of
October, 2020, is entered into by and among:

On one side

Entravision Digital Holdings, LLC, a limited liability company validly
incorporated and existing under the Laws of the State of Delaware, with
corporate address at 2711 Centerville Road, Suite 400, Wilmington, County of New
Castle, Delaware 19808, United States of America, (the ”Buyer”). The Buyer is
duly represented by Ms. Marina Marta Bru Cruz, [omitted information], pursuant
to power of attorney granted in Santa Mónica, State of California, on September
22, 2020 before the Notary of Los Angeles [omitted information], duly
apostilled.

On the other side

Mr. Carlos Córdoba, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information],  with Argentinian national
ID number [omitted information], in force, with Spanish Foreign Identification
Number [omitted information], in force.

Mr. Germán Herebia, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information], in force, with Spanish Foreign Identification
Number [omitted information], in force.

Mr. Rodrigo Marcos, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information], in force, with Spanish Foreign Identification
Number [omitted information], in force.

Mr. Lucas Morea, of legal age, [omitted information], with address for the
purposes of this agreement at [omitted information], with Argentinian national
ID number [omitted information] in force, with Spanish Foreign Identification
Number (NIE) [omitted information], in force.

Mr. Carlos Córdoba, Mr. Germán Herebia, Mr. Rodrigo Marcos and Mr. Lucas Morea
are collectively referred to herein as the “Individual Sellers” and each of them
individually as a “Individual Seller”. The Individual Sellers are duly
represented by Mr. Carlos Córdoba, of legal age, [omitted information], with
address for the purposes of this agreement at [omitted information], with
Argentinian national ID number [omitted information], in force, with Spanish
Foreign Identification Number (NIE) [omitted information], in force.

Sorin Properties, S.L., a company validly incorporated under the Laws of the
Netherlands Antilles, pursuant to public deed granted on July 7, 1980, and
existing under the Laws of Spain, which domicile was transferred to Spain by
means of public deed granted before the public Notary of Madrid, [omitted
information], on December 20, 2001, under number 4,624 of his records, with
corporate address at Calle Alfonso XII, 26, bajo, Madrid, 28014, Spain,
registered at the

 

1

--------------------------------------------------------------------------------

 

Commercial Registry of Madrid under volume 17229, folio 46, page number
M-295255, and with Spanish Tax ID number [omitted information] (“Sorin
Properties”). Sorin is duly represented by Mr. Francisco Duque Delgado, [omitted
information], pursuant to his position as joint director of Sorin.

Mr. Carlos Córdoba, Mr. Germán Herebia, Mr. Rodrigo Marcos, Mr. Lucas Morea and
Sorin Properties are collectively referred to herein as “Sellers” and each of
them individually as a “Seller”.

The Sellers, the Buyer and the Sellers Representative (defined below) are
collectively referred to herein as “Parties” and each of them individually as a
“Party”.

RECITALS

A.As of the date of this Agreement, the Sellers are the sole registered legal
and beneficial owners of all of the issued and outstanding shares
(participaciones sociales) of Redmas Ventures, S.L., a company validly
incorporated and existing under the Laws of Spain, pursuant to public deed
granted before the Notary of Madrid [omitted information], on August 31, 2012,
under number 3654 of his records, with corporate address at Calle Alfonso XII,
26, bajo, Madrid, 28014, Spain, registered at the Commercial Registry of Madrid
under volume 30323, folio 33, sheet M-545813, and holder of Tax ID number
[omitted information] (the “Company”), representing 100% of its share capital,
in the amount and with the numbering detailed on Exhibit A-1 (collectively, the
“Shares”), pursuant to the titles of ownership detailed in said Exhibit A-1.

B.As of the date of this Agreement, the Company is the registered legal owner of
(A) directly or indirectly, all of the issued and outstanding equity interests
of each of (i) Cisneros Digital Costa Rica, S.A., (ii) Cisneros Interactive
Honduras, S.A. de C.V., (iii) Cisneros Interactive Panama, S.A., (iv) Cisneros
Interactive Puerto Rico, Inc., (v) Tirkel, S.A., (vi) Kontextua Mexico, S.A. de
C.V., (vii) Redmas Colombia, S.A.S., (viii) Redmas Argentina, S.A., (ix) Redmas
Peru, S.A.C., (x) Fingers Media, S.p.A.,(xi) Kertil Iberia, S.L., and (xii) RMV
Enterprises LLC; and (B) directly or indirectly, part of the issued and
outstanding equity interests of (i) Cisneros Interactive Ecuador Cisteractec,
S.A., (ii) Cisneros Interactive, S.A., (iii) Cisneros Interactive Bolivia,
S.R.L., (iv) Cisneros Interactive Guatemala, S.A., (v) Cisneros Interactive El
Salvador, S.A. de C.V., (vi) Inversiones El Cisne, S.R.L., (vii) Farewin, S.A.,
(viii) AudioAd Brasil Distribuição e Veiculucão de Midia Ltda. (d/b/a AudioAd
Brasil) (collectively, the “Subsidiaries” and, together with the Company, the
“Group Companies”), in accordance with the shareholdings detailed on Exhibit
A-2, which also includes their respective jurisdiction of incorporation.

C.The Sellers desire to sell to the Buyer, and the Buyer desires to purchase
from the Sellers, 44,270 shares, as more fully described in Exhibit A-3 hereto,
representing 51% of the issued share capital of the Company (the “Sale Shares”),
free of Liens and subject to the terms and conditions set forth in this
Agreement.

D.In addition to, and simultaneously with, the sale and purchase of the Sale
Shares envisaged hereunder, the Buyer and the Sellers desire to enter into the
following agreements:

(i)a put and call option agreement (the “Put and Call Agreement”), whereby (a)
the Sellers shall grant in favor of the Buyer, who shall accept it, a call right
to purchase

 

2

--------------------------------------------------------------------------------

 

from the Sellers, directly or through an Affiliate of the Buyer, all of the
Sellers’ Shares, for a period of one year starting on January 1, 2024, and (b)
the Buyer shall grant in favor of the Sellers, who shall accept it, a put right
to offer to the Buyer all of the Sellers’ Shares for a period of 90 days
starting on March 15, 2024 and subject to the foregoing Buyer’s call right, all
subject to the terms and conditions set forth in the Put and Call Agreement; and

(ii)together with the Company, a shareholders agreement (the “Shareholders
Agreement”), whereby the relations between the Buyer and the Sellers as
shareholders of the Company are regulated, setting forth a series of rules,
principles and commitments that will govern their relationship within the scope
of corporate decisions as well as in relation to the transfer of Shares, subject
to the terms and conditions set forth in the Shareholders Agreement.

E. The Buyer and the Sellers desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated by
this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

ARTICLE 1.DEFINITIONS; PURPOSE

1.1Definitions.

“Affiliate” means, with respect to any Person, any Person that directly or
indirectly controls, is controlled by or is under common control with, any such
Person.  The term “Affiliate” also includes any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, of such Person.

“Agreement” has the meaning set forth in the preamble.

“Ancillary Agreements” means the Put and Call Agreement, the Shareholders
Agreement, the Non-Competition Agreements, the Trademark License Agreement and
each agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by the Buyer, the Company or the Sellers in
connection with the consummation of the transactions contemplated by this
Agreement, in each case, only as applicable to the relevant party or parties to
such Ancillary Agreement, as indicated by the context in which such term is
used.

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which the Federal Reserve Bank of New York (U.S.) are closed.

“Buyer” has the meaning set forth in the preamble.

“Cap” has the meaning set forth in Section 9.5(b)(ii).

 

3

--------------------------------------------------------------------------------

 

“Córdoba” has the meaning set forth in Section 9.6.

“Claim Response” has the meaning set forth in Section 9.4(a).

“Claims Notice” has the meaning set forth in Section 9.4(a).

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
Regulations promulgated thereunder.

“Collective R&Ws”  has the meaning ascribed to it in Section 9.1(b).

“Contracts” means all contracts, agreements, licenses, leases, commitments,
arrangements, guarantees, bids, purchase orders and proposals, in each case,
oral or written.

“Copyrights” means all:  (a) works of authorship, whether in published or
unpublished works, databases, data collections, mask work rights, software, web
site content, or any other copyrightable work; (b) rights to compilations,
collective works and derivative works of any of the foregoing; (c) registrations
and applications for registration for any of the foregoing and any renewals or
extensions thereof in the United States Copyright Office or in any similar
office or agency of any other country or political subdivision; and (d) moral
rights and economic rights of others in any of the foregoing.

“Covid-19 Pandemic”  means the novel coronavirus disease 2019 (COVID-19) public
health emergency, epidemic, pandemic and outbreak occurring on and prior to the
Closing Date.

“Current Accounts Receivable” means accounts receivable of the Group Companies
that are aged 120 days or less as of the Closing Date.

“Designated Courts” has the meaning set forth in Section 10.13.

“Domain Names” means all Internet electronic addresses, uniform resource
locators and alphanumeric designations associated therewith registered with or
assigned by any domain name registrar, domain name registry or other domain name
registration authority as part of an electronic address on the Internet and all
applications for any of the foregoing.

“Ecuador Minority Shareholder Payment” means an amount equal to $935,905 to be
contributed to the Company by Buyer and Sellers pursuant to Section 2.2(a),
which amount will be used to acquire the shares representing 12% of the share
capital of Cisneros Interactive Ecuador from ComConsulting, S.A.

“Employee Payments” means all: (a) bonus amounts, commissions or other incentive
compensation amounts that should have been accrued, but have not been accrued as
of the date hereof, or are earned and unfunded, or are payable by the Group
Companies to their respective directors, managers, officers, employees, agents,
consultants or equityholders as of the Closing

 

4

--------------------------------------------------------------------------------

 

Date; and (b) severance obligations, retention bonuses, “stay” bonuses and sale
bonuses owed by the Group Companies their respective directors, managers,
officers, employees, agents and consultants triggered in whole or in part prior
to or as a result of the transactions contemplated by this Agreement or the
Ancillary Agreements, in each of clauses (a) and (b), including the employer
portion of any payroll, social security, unemployment or similar Taxes related
thereto.

“Employee Plans” has the meaning set forth in Section 5.12(a).

“Existing Shareholders Agreement” means that certain agreement titled “Acuerdo
entre socios” entered into on March 1, 2019 by and between Sorin Properties,
S.L., Mr. Carlos Córdoba, Mr. Germán Herebia, Mr. Rodrigo Marcos and Mr. Lucas
Morea.

“Expiration Date” has the meaning set forth in Section 9.5(a).

“Financial Statements” has the meaning set forth in Section 5.17(a).

“Fundamental Representations” means the representations and warranties set forth
in Section 4.1 (Authority, Validity and Enforceability), Section 4.2 (Title to
Sale Shares), Section 5.1 (Existence and Good Standing), Section 5.2 (Power),
Section 5.3 (Capitalization; Subsidiaries), Section 5.11 (Labor Matters),
Section 5.21 (Taxes) and Section 5.24 (Brokers).

“Funds Flow Statement” has the meaning set forth in Section 3.2(e).

“GAAP” means United States generally accepted accounting principles,
consistently applied.

“General Enforceability Exceptions” has the meaning set forth in Section 4.1.

“Governmental Authority” means any government or political subdivision or
regulatory authority, whether national, supra-national (including European),
state, regional, local or foreign, or any agency or instrumentality of any such
government or political subdivision or regulatory authority, or any federal
state, local or foreign court or arbitrator.

“Group Companies” has the meaning set forth in Recital B.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing or otherwise supporting in whole or
in part the payment of any Indebtedness or other obligation of any other Person
and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation of such other Person (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to take-or-pay or to maintain financial statement conditions or
otherwise) or (b) entered into for the purpose of assuring in any other manner
the obligee of such Indebtedness or other obligations of the payment of such
Indebtedness or to protect such obligee against loss in respect of such
Indebtedness (in whole or in part).  The term “Guarantee” used as a verb has a
correlative meaning.

“Herebia” has the meaning set forth in Section 9.6.

 

5

--------------------------------------------------------------------------------

 

“Income Tax” means all Taxes based upon, measured by or calculated with respect
to (a) net income or profits (including any capital gains or alternative minimum
taxes) or (b) multiple bases (including franchise, doing business or occupation
Taxes) if one or more of the bases on which that Tax may be measured or
calculated is described in clause (a) of this definition.

“Indebtedness” of any Person means, without duplication (a) any Liability of any
Person (i) for borrowed money (including the current portion thereof),
(ii) under any reimbursement obligation relating to a letter of credit, bankers’
acceptance, note purchase facility or similar instruments, (iii) evidenced by a
bond, note, debenture or similar instrument (including a purchase money
obligation), (iv) for all or any part of the deferred purchase price of property
or services, including any “earn-out” or similar obligations (assuming the full
amount of such earn-out, deferred purchase price arrangement of similar
obligations is due and payable in full at Closing) or any non-compete
payments,  and (v) under any interest rate swap, hedging or similar agreements;
or (b) any Liability of others described in the preceding clause (a) that such
Person has Guaranteed, that is recourse to such Person or any of its assets or
that is otherwise its legal liability or that is secured in whole or in part by
the assets of such Person.  For purposes of this Agreement, Indebtedness
includes (A) any and all accrued interest, success fees, prepayment premiums,
make-whole premiums or penalties and fees or expenses (including attorneys’
fees) associated with the prepayment of any Indebtedness, and (B) any and all
amounts owed by any Group Company to any of the Sellers and their Affiliates
(where applicable).

“Indemnified Party” has the meaning set forth in Section 9.4(a).

“Indemnifying Party” has the meaning set forth in Section 9.4(a).

“Individual R&Ws” has the meaning ascribed to it in Section 9.1(a).

“Individual Seller” has the meaning set forth in the preamble.

“Information Systems” means all computer hardware, databases and data storage
systems, computer, data, database and communications networks (other than the
Internet), architecture interfaces and firewalls (whether for data, voice, video
or other media access, transmission or reception) and other apparatus used to
create, store, transmit, exchange or receive information in any form.

“Intellectual Property” means any and all of the following in any jurisdiction
throughout the world, by whatever name or term known or designated, tangible or
intangible, whether arising by operation of law, Contract, or
otherwise:  (a) Copyrights; (b) Domain Names; (c) Patents; (d) Software,
(e) Trademarks; (f) Trade Secrets; (g) claims and rights in and to all income,
royalties, damages, claims, and payments now or hereafter due or payable with
respect to any of the foregoing, and in and to all causes of action, either in
law or in equity, for past, present or future infringement, misappropriation,
violation, dilution, unfair competition or other unauthorized use or conduct in
derogation or violation of or based on any of the foregoing rights, and the
right to receive all proceeds and damages therefrom.

“Interim Financial Statements” has the meaning set forth in Section 5.17(a).

 

6

--------------------------------------------------------------------------------

 

“Knowledge of the Sellers” shall mean the actual knowledge of each of (i) Mr.
Victor Kong , (ii) Mr. Carlos Córdoba, (iii) Mr. Germán Herebia, (iv) solely
with respect to Farewin S.A., Mr. Gonzalo Adrian Borras, and (v) solely with
respect to Cisneros Interactive Ecuador Cisteractec, S.A., Xavier Torres.

“Law” means any national, supra-national (including European), regional, local
or foreign constitution, treaty, law, common law, statute, code, ordinance,
rule, regulation, any ruling or decision of, agreement with or by, or other
requirement of any Governmental Authority; or any amendments to or modifications
of any of the foregoing.

“Leased Real Property” has the meaning set forth in Section5.5(b).

“Liabilities” means any and all debts, losses, damages, adverse claims, fines,
penalties, liabilities or obligations of any kind, whether direct or indirect,
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, matured or unmatured, determined or undeterminable, liquidated or
unliquidated, due or whether to become due or on- or off-balance sheet, and
whether in Contract, tort, strict liability or otherwise, including any arising
under any Law, Proceeding or Order, and including all costs and expenses
relating thereto including all reasonable fees, disbursements and expenses of
legal counsel, experts, engineers and consultants and costs of investigation.

“Liability Claim” has the meaning set forth in Section 9.4(a).

“Liens” means any assessment, easement, covenant, condition, mortgage, pledge,
hypothecation, rights of others, right of first refusal, claim, security
interest, encumbrance, title defect, title retention agreement, voting trust
agreement, community property interest, option, lien, charge, adverse claim of
ownership or similar restrictions or limitations, including any restriction on
the right to vote, sell or otherwise dispose of the Sale Shares.  For the
avoidance of doubt, any statutory right of preference or of first refusal with
respect to the Sale Shares and the Existing Shareholders Agreements shall not be
considered a Lien.

“Litigation Conditions” has the meaning set forth in Section 9.4(b).

“Losses” has the meaning set forth in Section 9.3(a).

“Material Adverse Effect” means, with respect to the Group Companies, any
change, occurrence, event, development, impact, fact, circumstance, condition or
effect that has, or would reasonably be expected to have, individually or in the
aggregate with all other changes, occurrences, events, developments, impacts,
facts, circumstances, conditions or effects, a material adverse effect on the
business, assets, Liabilities, results of operations, prospects or financial or
other condition of the Group Companies, taken as a whole.

“Material Contracts” has the meaning set forth in Section 5.13(a).

“Material Customers” has the meaning set forth in Section 5.22(a).

“Material Suppliers” has the meaning set forth in Section 5.22(b).

 

7

--------------------------------------------------------------------------------

 

“Non-Compete Parties” shall mean each of (i) Mr. Victor Kong, (ii) Mr. Germán
Herebia, (iii) Mr. Carlos Córdoba, (iv) Sorin Properties, S.L., and (v)
Entravision Communications Corporation.

“Non-Competition Agreements” has the meaning set forth in Section3.2(g).

“Notary” has the meaning set forth in Section 3.1.

“Object Code” means computer software that is substantially or entirely in
binary form and that is intended to be directly executable by a computer after
suitable processing and linking but without any intervening steps of compilation
or assembly.

“Open Source License” means any version of the GNU General Public License (GPL),
Lesser/Library General Public License (LGPL), Mozilla Public License (MPL),
Common Public License (CPL) or any other license for Software where the license
includes terms providing that (a) licensee of the Software is authorized to make
modifications to, or derivative works of, the Source Code for the Software, and
(b) the licensee is authorized to distribute such modifications or derivative
works of the Software only if subsequent licensees are authorized to further
modify or make derivative works of licensee’s works.

“Open Source Materials” means all Software that is licensed or distributed under
an Open Source License.

“Order” means any order, judgment, injunction, assessment, award, decree,
ruling, charge or writ of any Governmental Authority.

“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business of the Group Companies, as consistent with past
custom and practice (including with respect to quantity and frequency);
provided, however, that conduct that results in a violation of Law or breach of
Contract shall in no event be deemed Ordinary Course of Business.

“Outgoing Directors” has the meaning set forth in Section 3.2(b)(x).

“Owned Intellectual Property” means all Intellectual Property owned (in whole or
in part) by the Group Companies.

“Patents” means all patents of any country or political subdivision, including,
industrial and utility models, industrial designs, petty patents, patents of
importation, patents of addition, certificates of invention, design patents,
patent applications, patent disclosures, and any other indicia of invention
ownership issued or granted by any Governmental Authority, including all
provisional applications, priority and other applications, divisionals,
continuations (in whole or in part), extensions, reissues, re‑examinations or
equivalents or counterparts of any of the foregoing, and economic rights of
inventors in any of the foregoing.

 

8

--------------------------------------------------------------------------------

 

“Permit” means any permit (environmental or otherwise), license, approval,
certificate, qualification, certification, franchise, accreditation, consent,
authorization or similar document or authority issued or granted by a
Governmental Authority.

“Permitted Liens” means (a) Liens for current Taxes, assessments, fees and other
charges by Governmental Authorities that are not due and payable as of the
Closing, (b) statutory Liens of landlords with respect to the Leased Real
Property, (c) Liens of carriers, warehousemen, mechanics, materialmen and
repairmen incurred in the Ordinary Course of Business and not yet delinquent,
and (d) in the case of the Leased Real Property, in addition to items (b) and
(c), zoning, building, or other restrictions, variances, covenants, rights of
way, encumbrances, easements and other minor irregularities in title, none of
which, individually or in the aggregate, interfere in any material respect with
the present use of or occupancy of the affected parcel by the Group Companies.

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust or other
entity, or any division of such Person.

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.

“Proceeding” means any demand, action, suit, proceeding, grievance, arbitration,
hearing, audit, investigation, claim or other dispute resolution or proceeding
of any kind (whether judicial, administrative or arbitrative, civil, criminal,
investigative informal or other, at law or in equity) commenced, filed, brought,
or conducted, against, to, of or before or otherwise involving, any Governmental
Authority or arbitrator having jurisdiction over the Group Companies or their
respective properties.

“Public Deed” has the meaning set forth in Section 3.2(a).

“Purchase Price” has the meaning set forth in Section  2.2(a).

“Put and Call Agreement” has the meaning set forth in Recital D(i).

“Real Property Lease” has the meaning set forth in Section 5.5(b).

“Released Parties” has the meaning set forth in Section 7.6.

“Response Period” has the meaning set forth in Section 9.4(a).

“Sale Shares” has the meaning set forth in Recital C.

“Seller” has the meaning set forth in the preamble.

“Sellers Disclosure Letter” has the meaning set forth in Article 5.

“Seller Ownership Percentage” has the meaning set forth in Section 10.2.

“Seller R&Ws”  has the meaning set forth in Section 9.1(b).

 

9

--------------------------------------------------------------------------------

 

“Sellers Representative” has the meaning set forth in Section 10.16.

“Sellers’ Shares” means the Shares which are not Sale Shares, retained and owned
by the Sellers and representing 49% of the issued share capital of the Company.

“Selling Expenses” means all unpaid costs, fees and expenses of outside
professionals incurred by the Group Companies relating to the process of selling
the Company, whether incurred in connection with this Agreement or otherwise,
including all legal fees, accounting, tax and investment banking fees and
expenses.

“Shareholders Agreement” has the meaning set forth in Recital D (ii).

“Shares” has the meaning set forth in Recital A.

“Software” means all computer software and code, including assemblers, applets,
compilers, Source Code, Object Code, development tools, design tools, user
interfaces and data, in any form or format, however fixed.

“Source Code” means computer software that may be displayed or printed in human
readable form, including all related programmer comments, annotations,
flowcharts, diagrams, help text, data and data structures, instructions,
procedural, object-oriented or other human-readable code, and that is not
intended to be executed directly by a computer without an intervening step up of
compilation or assembly.

“Subsidiaries” has the meaning set forth in Recital B.

“Tax” means (a) any federal, foreign, state, regional or local net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use, ad
valorem, escheat, abandoned or unclaimed property, value added, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental or windfall
profit tax, custom, duty or other tax, governmental fee or other like assessment
or charge of any kind whatsoever, together with any interest, penalty, addition
to tax or additional amount imposed by any Law or Taxing Authority, whether
disputed or not, (b) any liability for the payment of any amounts of any of the
foregoing types as a result of being a member of an affiliated, consolidated,
combined or unitary group, or being a party to any agreement or arrangement
whereby liability for payment of such amounts was determined or taken into
account with reference to the liability of any other Person, (c) any liability
for the payment of any amounts as a result of being a party to any tax sharing
or allocation agreements or arrangements (whether or not written) or with
respect to the payment of any amounts of any of the foregoing types as a result
of any express or implied obligation to indemnify any other Person and (d) any
liability for the payment of any of the foregoing types as a successor,
transferee or otherwise.

“Tax Returns” means all Tax returns, statements, reports, elections, schedules,
claims for refund and forms (including estimated Tax or information returns and
reports), including any supplement or attachment thereto and any amendment
thereof.

“Taxing Authority” means any Governmental Authority responsible for the
collection, administration, determination, assessment, enforcement or imposition
of any Tax.

 

10

--------------------------------------------------------------------------------

 

“Third Party Claim” has the meaning set forth in Section 9.4(b).

“Threshold” has the meaning set forth in Section 9.5(b)(i).

“Trade Secrets” means:  (a) anything that would constitute a “trade secret”
under applicable Law, and all other inventions (whether patentable or not),
industrial designs, discoveries, improvements, ideas, designs, models, formulae,
specifications, technologies, processes, algorithms, architectures, layouts,
look-and-feel, methodologies, patterns, compilations, data collections,
drawings, blueprints, mask works, devices, methods, techniques, processes,
know-how, confidential information, proprietary information, research and
development, compositions, customer lists, supplier lists, pricing and cost
information, business and marketing plans and proposals where a trade secret
under Law, software and technical information; and (b) moral and economic rights
of authors and inventors in any of the foregoing.

“Trademark License Agreement” means that certain trademark license agreement of
even date herewith whereby an Affiliate of Sorin Properties has granted the
Company a limited license to use certain Trademarks in connection with the
Business.

“Trademarks” means trademarks, service marks, trade dress, trade style,
fictional business names, trade names, commercial or commercial names,
certification marks, collective marks, and other proprietary rights to any
words, names, slogans, symbols, logos, devices, identifiers or combinations
thereof used to identify, distinguish and indicate the source or origin of goods
or services, registrations, renewals, applications for registration, equivalents
and counterparts of the foregoing, and the goodwill of the business associated
with each of the foregoing.

“Transaction” has the meaning set forth in Section 1.2.

“Virtual Data Room” means the electronic documentation site established by
Sellers and made available to Buyer and its representatives. A true, correct and
complete copy of the Virtual Data Room and all documentation contained therein
as of October 9, 2020 is being delivered to Buyer at Closing.

1.2Purpose. The purpose of this Agreement is to set forth (i) the terms and
conditions pursuant to which, at the Closing on the date hereof, the Sellers
shall sell and transfer to the Buyer, and the Buyer shall purchase and acquire
from the Sellers in consideration of payment of the Purchase Price, the Sale
Shares (the “Transaction”) and (ii) certain other agreements reached by the
Parties in respect of the Transaction.

 

11

--------------------------------------------------------------------------------

 

ARTICLE 2.PURCHASE AND SALE

2.1Purchase and Sale of the Sale Shares.  At the Closing, the Buyer shall
purchase from the Sellers, and the Sellers shall sell, transfer, assign and
deliver to the Buyer, all of the Sale Shares, free and clear of any and all
Liens.

2.2Purchase Price.

(a)Amount.  In full consideration for the transfer of all of the Sale Shares, on
Closing, the Buyer shall pay or cause to be paid for the benefit of the Sellers
(allocated as set forth in the Funds Flow Statement), by irrevocable electronic
wire transfer of immediately available funds to each of the Seller's bank
accounts set forth on the Funds Flow Statement, an aggregate amount in cash
equal to $29,458,593,45, which is the result of adding (i) $29,000,000 and (ii)
49% of the Ecuador Minority Shareholder Payment, (i.e. $458,593.45) (the
“Purchase Price”).

At the Closing each Seller shall receive the portions of the Purchase Price set
forth opposite such Seller’s name in the Funds Flow Statement, provided,
however, that each Seller’s portion of the Purchase Price attributable to the
Ecuador Minority Shareholder Payment (i.e., an aggregate of $458,593.45) shall
not be wired to the Sellers and shall instead be paid by the Buyer directly to
the Company (it being acknowledged that each Seller will be deemed to have
received such amounts and immediately paid such amounts to the Company).

2.3Settlements. At or as soon as practicable after Closing, the Buyer shall pay
or cause to be paid to the Company 51% of the Ecuador Minority Shareholder
Payment.  Promptly following receipt of such amount from (or on behalf of) of
the Buyer and the entry into a purchase agreement in form and substance
reasonably satisfactory to the Buyer, the Buyer will cause the Company to pay
such amount, together with the Seller’s share of the Ecuador Minority
Shareholder Payment to ComConsulting, S.A.

2.4Withholding.  Notwithstanding any other provision of this Agreement to the
contrary, the Buyer shall be entitled to deduct and withhold from any amounts to
be paid to the Individual Sellers pursuant to this Agreement such amounts as it
is required to deduct and withhold, if any, with respect to the making of such
payment under applicable Tax regulations, or any provision of state, local or
foreign Tax law, or any other provision of any Law.  Any amount withheld by the
Buyer pursuant to this Section 2.4 shall be remitted by the Buyer to the
appropriate Governmental Authority as required by applicable statutes and
ordinances.  To the extent that amounts are withheld by the Buyer pursuant to
this Section 2.4, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the persons from whom such amounts were so
withheld, and the Buyer shall provide (or shall cause its payroll provider to
provide) notice of the amounts so withheld to the persons from whom such amounts
were so withheld. For the avoidance of doubt, Buyer shall not be entitled to
deduct and withhold from any amounts to be paid to Sorin Properties pursuant to
this Agreement.

 

12

--------------------------------------------------------------------------------

 

ARTICLE 3.CLOSING, post-closing AND DELIVERIES

3.1Closing.  The closing of the transactions contemplated hereby (the ”Closing”)
take place on the date hereof (the “Closing Date”) before the Notary of Madrid,
Mr. Ignacio Manrique, at his offices located in Madrid (Spain) at Calle Raimundo
Fernández Villaverde 61, Madrid (Spain) (the “Notary”).

3.2Closing Actions.  The Parties acknowledge and agree that it is a requirement
for the sale and purchase of the Sale Shares to be completed that all the below
actions to be carried out on the Closing Date pursuant to this Section 3.2, and
all documents to be executed or delivered hereunder, are effectively completed
and executed or delivered simultaneously (en unidad de acto) on the date hereof:

(a)The Parties shall grant before the Notary a public deed pursuant to which (i)
the Parties formalize (elevación a público) this Agreement into public deed,
(ii) the Sellers acknowledge reception at their entire satisfaction of the
Purchase Price, and (iii) the Sellers transfer ownership and deliver the Sale
Shares to the Buyer and the Buyer, in turn, acquires and received the Sale
Shares (the “Public Deed”);

(b)The Parties shall grant before the Notary a public deed (escritura cero)
regulating among other things the effectiveness of the Transaction based on
receipt of the funds as set out in the Funds Flow Statement.

(c)The Sellers shall sign and deliver, or cause to be delivered, to the Buyer
the following items:

(i)original public deed titles of ownership of each Seller with respect to the
Sale Shares owned by each Seller for the Notary to record in said titles the
transfer of the Sale Shares to the Buyer;

(ii)powers of attorney sufficient for the execution of this Agreement and any
other Ancillary Agreement;

(iii)a certificate of one of the Joint and Several Directors of the Company
(with his signature duly notarized), in form and substance reasonably
satisfactory to the Buyer and for its inclusion in the Public Deed, certifying
with reference to the Company’s Registry Book of Shareholders (Libro Registro de
Socios) (A) the ownership of the Sale Shares, (B) that the Sale Shares are free
from any Liens, and (C) that all requirements for the transfer of the Sale
Shares to the Buyer set forth by Law, the Company’s bylaws and any relevant
agreement have been duly complied with;

(iv)a certificate signed by one of the Joint and Several Directors of the
Company in connection with the resolutions of the general shareholders meeting
of the Company held by the Sellers prior to the execution of this Agreement
whereby, among other matters, the Sellers and the Company renounced and waived
any preemption rights in relation to the transfer of the Sale Shares to which
they might be entitled by virtue of Law, the Company’s bylaws or the Existing
Shareholders Agreement;

 

13

--------------------------------------------------------------------------------

 

(v)adequate evidence of the termination of the Existing Shareholders Agreement
signed by each of the Sellers;

(vi)the transfer of the Sale Shares shall be recorded in the Company’s Registry
Book of Shareholders; and

(vii)an executed copy of the Trademark License Agreement.

(d)The Buyer shall deliver, or cause to be delivered, to each of the Sellers the
Purchase Price (in accordance with Section 2.2.(a)), and, upon receipt thereof,
each Seller shall give acknowledgement of receipt of the Purchase Price (carta
de pago) in the Public Deed, to the satisfaction of the Buyer.

(e)The Sellers Representative shall deliver to the Buyer, who shall countersign,
a duly executed funds flow statement, which shall set forth the payment of the
Purchase Price at Closing in accordance with the provisions of Section 2.2 and
the settlements in accordance with Section 2.3 hereof (the “Funds Flow
Statement”).

(f)The Sellers and the Buyer shall execute the Put and Call Agreement and shall
grant before the Notary a public deed pursuant to which the Put and Call
Agreement is notarized (elevación a público). The Put and Call rights over the
Sellers’ Shares shall be recorded in the Company’s Registry Book of Shareholders

(g)The Sellers, the Buyer and the Company shall execute the Shareholders
Agreement and shall grant before the Notary a public deed pursuant to which the
Shareholders Agreement is notarized (elevación a público).

(h)(i) Each Non-Compete Party (other than Entravision Communications
Corporation), on the one hand, and the Buyer, on the other hand, shall execute a
non-competition agreement in the form mutually agreed to by the applicable
parties, and (ii)Entravision Communications Corporation, on the one hand, and
the Company, on the other hand, shall execute a non-competition agreement in the
form mutually agreed to by the applicable parties (collectively, the
“Non-Competition Agreements”).

(i)The Sellers shall ensure a true, correct and complete copy of the Virtual
Data Room and all documentation contained therein as of October 9, 2020 is
delivered to Buyer at Closing.

(j)The Sellers shall deliver written resignations of Mr. Francisco Duque Delgado
and Mr. Ariel Eduardo Prat Pinedo (the “Outgoing Directors”), and any other
director of any of the Group Companies who are not to remain as director of the
Group Companies, effective as of the date thereof, pursuant to which said
Persons resign from their position as Joint and Several Directors of the Company
and declare that they have no right to claim and/or indemnity vis-à-vis the
Company as a result of having been directors thereof.

(k)The Sellers and the Buyer, as shareholders of the Company, shall hold a
Universal Shareholders Meeting of the Company approving, among others (i) the
acceptance of the resignation of the Outgoing Directors, (ii) a resolution
whereby the management

 

14

--------------------------------------------------------------------------------

 

and representation structure of the Company is changed to be entrusted to a
Board of Directors formed by five (5) members, and (iii) the appointment of two
directors designated by the Sellers and three directors designated by the Buyer.

(l)The Sellers and the Buyer shall cause the Company to hold a Board of
Directors’ Meeting, approving, among others, (i) the appointment of Chairman and
of the Secretary of the Board;  and (ii) the revocation and granting of powers
of attorney.

(m)The Sellers and the Buyer shall cause the Company to grant before the Notary
certain public deeds pursuant to which the Company notarizes the resolutions
approved by the Universal Shareholders Meeting and the Board of Directors.

3.3Post-closing actions. As soon as possible after the Closing Date:

(a)The Sellers and the Buyer agree will hold a universal Shareholders’ Meeting
to approve new bylaws of the Company in accordance with the provisions of the
Shareholders Agreement.

3.4Employment Agreement(s).  On the Closing Date, or as soon as practicable
thereafter, the Buyer or one of the Group Companies and each of (i) Ms. Victoria
Morales, (ii) Mr. Victor Kong, (iii) Mr. Germán Herebia, and (iv) Mr. Carlos
Córdoba, shall enter into an employment agreement, in the form(s) mutually
agreeable to the Buyer and each such individual.

ARTICLE 4.REPRESENTATIONS AND WARRANTIES
RELATING TO THE sellerS

Each Seller individually represents and warrants to the Buyer as follows in
respect of itself:

4.1Authority, Validity and Enforceability.  Each Seller has all requisite power
and authority or capacity, as applicable, to execute, deliver and perform its
obligations under this Agreement and the Ancillary Agreements.  The execution,
delivery and performance of this Agreement and each of the Ancillary Agreements,
and the consummation of the transactions contemplated hereby and thereby, has
been duly authorized and approved by all required action on the part of such
Seller, where applicable.  This Agreement and each of the Ancillary Agreements
have been duly executed and delivered by each Seller and, assuming due
authorization, execution and delivery by the Buyer, represent the legal, valid
and binding obligation of such Seller enforceable against it in accordance with
their respective terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance and other similar
Laws and principles of equity affecting creditors’ rights and remedies generally
(the “General Enforceability Exceptions”).  No further action on the part of
each Seller is or will be required in connection with the transactions
contemplated by this Agreement or the Ancillary Agreements.

4.2Title to Sale Shares.  Each Seller (a) is the record and legal owner of the
Sale Shares as set forth on Exhibit A-1, (b) has full power, right, and
authority, and any approval required by Law, where applicable, to make and enter
into this Agreement and to sell, transfer, assign, convey and deliver the Sale
Shares to the Buyer, and (c) has good and marketable title to such Sale Shares
free and clear of all Liens.  Upon the consummation of the transactions

 

15

--------------------------------------------------------------------------------

 

contemplated by this Agreement in accordance with the terms hereof, at the
Closing, the Buyer will acquire good and valid title to the Sale Shares free and
clear of any and all Liens.

4.3No Conflict.  Neither the execution of this Agreement or the Ancillary
Agreements, nor the performance by each of the Sellers of its obligations
hereunder or thereunder will (a) violate or conflict with any Law or Order
applicable to such Seller or by which any of its properties or assets are bound,
(b) violate, conflict with or result in a breach or termination of, or otherwise
give any Person additional rights or compensation under, or the right to
terminate or accelerate, or the loss of a material benefit under, or constitute
(with notice or lapse of time, or both) a default under the terms of any
Contract to which such Seller is a party or by which any of its assets or
properties are bound or (c) result in the creation or imposition of any Lien
with respect to, or otherwise have an adverse effect upon, the Sale Shares.

4.4Litigation.  There is no Order outstanding and no Proceeding pending, or to
the knowledge of each Seller, threatened against it that would give any Person
the right to enjoin or rescind the transactions contemplated by this Agreement
or the Ancillary Agreements, or otherwise prevent such Seller from complying
with the terms thereof.

ARTICLE 5.REPRESENTATIONS AND WARRANTIES
RELATING TO THE COMPANY and the subsidiaries

Subject to the disclosures specifically set forth in the corresponding section
or subsections of the disclosure letter delivered to Buyer by the Sellers
contemporaneously with this Agreement (the “Sellers Disclosure Letter”), the
Sellers represent and warrant to the Buyer as set forth in this Article 5.  For
avoidance of doubt, all references to the Group Companies in this Article 5
shall include reference to the Company and the Subsidiaries identified in
Recital B and Exhibit A-2.

5.1Existence and Good Standing.  The Company and the Subsidiaries are each duly
formed and incorporated, validly existing and registered and in good standing
(or equivalent status) under the Laws of their respective jurisdiction of
formation or organization.  The Company and the Subsidiaries are duly
authorized, qualified or licensed to do business and conduct their operations in
their respective jurisdiction of formation or organization, and are duly
authorized, qualified or licensed to do business and conduct their operations as
foreign entities and are in good standing in each of the jurisdictions where the
Group Companies are required to be so qualified.  Except as set forth in Section
5.1 of the Sellers Disclosure Letter, true, correct and complete copies of the
organizational documents of the Group Companies, including their bylaws, each as
currently in effect and reflecting any and all amendments thereto until the
Closing Date have been delivered to the Buyer.  Such organizational documents
are in full force and effect, and the Group Companies are not in violation of
any provision thereof.  The Book of Minutes (“Libro Registro de Actas”) of the
Company fully reflects all of the decisions taken by the general shareholders’
meetings and the management body until the date hereof.

5.2Power.  Each of the Group Companies has the requisite power and authority to
(a) own, operate and lease their properties and assets as and where currently
owned, operated and leased and (b) carry on its respective business as currently
conducted.

 

16

--------------------------------------------------------------------------------

 

5.3Capitalization; Subsidiaries.  

(a)Exhibit A-1 and Exhibit A-2 set forth a true and complete statement of,
respectively, all of the Shares of the Company and the issued and outstanding
shares of capital stock of the Subsidiaries, and in each case, the holders
thereof, which represent the only issued and outstanding shares of capital stock
of the Company and the Subsidiaries.  All of Shares of the Company, together
with the outstanding shares of capital stock of the Subsidiaries, have been duly
authorized and are validly issued, fully paid and non-assessable and were issued
in compliance with all state, regional or foreign securities Laws and any
preemptive rights, rights of first refusal or contractual rights of any Person.
In respect of any share capital increases of the Company funded by the Sellers
through non-cash contributions in favor of the Company, such non-cash
contributions have been effectively made at an appropriate and real value.  

(b)Except as set forth in Section 5.3 of the Sellers Disclosure Letter and in
the Put and Call Agreement to be executed on the Closing Date, (i) there are no
issued or authorized options, warrants, purchase rights, calls, claims of any
character, convertible or exchangeable securities, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require any of the Group Companies to issue, transfer, redeem, repurchase, sell
or otherwise cause to become issued any of its equity securities, and (ii) there
are no issued or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to any of the Group Companies.

(c)Except as set forth in Section 5.3 of the Sellers Disclosure Letter and in
the Put and Call Agreement and the Shareholders Agreement to be executed on the
Closing Date, (i) there are no Contracts relating to the issuance, sale,
transfer or voting of any share of capital stock of any of the Group Companies
and (ii) there is no obligation, contingent or otherwise, of any of the Group
Companies to repurchase, redeem or otherwise acquire any share of the capital
stock or other equity securities of any of the Group Companies or provide funds
to, or make any investment in (in the form of a loan, capital contribution or
otherwise), or provide any Guarantee with respect to the obligations of any
other Person.  There are no holders of bond, debentures, notes or other
Indebtedness of any of the Group Companies having the right to vote or consent
(or convertible into or exchangeable for securities of any of the Group
Companies having the right to vote  or consent) on any matters on which the
shareholders of any of the Group Companies may vote.

(d)Except as set forth on Exhibit A-2, neither the Company nor any Subsidiary
controls, directly or indirectly, or has any direct or indirect equity
participation in any Person.

5.4No Conflict; Required Filings and Consents.

(a)Neither the execution of this Agreement or the Ancillary Agreements, nor the
performance by each of the Sellers and/or the Company of their obligations
hereunder or thereunder will (i) violate or conflict with (A) the articles of
organization, bylaws, or similar organizational documents of any Group Company,
or (B) any Law or Order applicable to any Group Company or by which any of its
respective properties or assets are bound, (ii) violate, conflict with or result
in a breach or termination of, or otherwise give any Person additional rights

 

17

--------------------------------------------------------------------------------

 

or compensation under, or the right to terminate or accelerate, or result in the
loss of a material benefit under, or constitute (with notice or lapse of time,
or both) a default under the terms of any Material Contract to which any Group
Company is a party or by which any of the assets or the properties of any Group
Company are bound or (iii) result in the creation or imposition of any Lien with
respect to the properties or assets of any Group Company.

(b)No consent, approval or authorization of any Person or Governmental Authority
is required in connection with (i) the execution and delivery by the Sellers
and/or the Company of this Agreement or the Ancillary Agreements or the
consummation of the transactions contemplated hereby or thereby, or (ii) the
continuing validity and effectiveness immediately following the Closing of any
Material Contract of any Group Company.

5.5Real Property.

(a)Owned Real Property.  None of the Group Companies owns or has ever owned any
real property.

(b)Leased Real Property.  Section 5.5(b)(i) of the Sellers Disclosure Letter
sets forth a complete list of all leasehold or sub-leasehold estates and other
material rights of the Group Companies to possess, use or occupy any land,
buildings, structures, improvements, fixtures or other interest in real property
(“Leased Real Property”), and all leases, subleases, licenses or other similar
Contracts related thereto.  With respect to each Leased Real Property, there are
no leases, subleases, licenses or other similar Contracts granting to any other
Person the right of use or occupancy of any portion of such Leased Real
Property.  The Sellers have provided to the Buyer a true, correct and complete
copy of each lease, sublease, license and other similar Contracts for Leased
Real Property (each, a “Real Property Lease”).  During the last 12 months, none
of the Group Companies has received or given any notice of any default or event
that with notice of lapse of time, or both, would constitute a default by such
Group Company under any Real Property Lease or sublease and, to the Knowledge of
the Sellers, no other party is in default thereof, and no party to any lease or
sublease has exercised any termination rights with respect thereto.  

5.6Personal Property.  Each Group Company has good and marketable title to, or a
valid leasehold interest in, all of its tangible personal property and assets,
in each case free and clear of any and all Liens other than Permitted
Liens.  The tangible personal property and assets of the Group Companies are in
good operating condition and repair (subject to normal wear and tear).  

5.7Litigation.  Except as set forth in Section 5.7 of the Sellers Disclosure
Letter, there are no material Proceedings pending or, to the Knowledge of the
Sellers, threatened against or by, related to or affecting any Group Company or
their respective business, operations or assets.  To the Knowledge of the
Sellers, no event has occurred or circumstances exist that could give rise to or
serve as a basis for the commencement of any Proceeding against, related to or
affecting any Group Company or their respective business, operations or assets
that may have a Material Adverse Effect.  There are no Proceedings pending or,
to the Knowledge of the Sellers, threatened that question the legality, validity
or enforceability of this Agreement, the Ancillary Agreements or any of the
transactions contemplated hereby or thereby or that could, individually

 

18

--------------------------------------------------------------------------------

 

or in the aggregate, reasonably be expected to materially impair the ability of
any Group Company or any of the Sellers to perform on a timely basis their
obligations under this Agreement or the Ancillary Agreements.  

5.8Compliance with Laws and Orders.  

(a)Each Group Company is now, and has been, in compliance in all material
respects with all Laws and Orders, in each case, applicable to each Group
Company or their respective business, operations or assets.  None of the Group
Companies has received notice from any Governmental Authority regarding (i) any
actual, alleged, possible or potential violation of, or failure to comply with,
or liability under any Law or Order, in each case, applicable to any Group
Company or their respective business, operations or assets, or (ii) any actual,
alleged, possible or potential obligation or liability of any Group Company that
is not incurred in the Ordinary Course of Business.

(b)None of the Group Companies nor, to the Knowledge of the Sellers, any of
their respective, direct or indirect, shareholders, equityholders, directors,
officers, representatives, employees or agents or any other Person acting on
behalf of any such Person have, with respect to the business of any of the Group
Companies, (i) used any funds for unlawful contributions, gifts, entertainment
or other unlawful payments relating to any political activity, (ii) made or
offered to make any material unlawful payment to any government official or
employee or any political party or campaign, or (iii) taken any action that
would be deemed a violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 or the OECD Convention on Combating Bribery of Foreign
Public Officials in Business Transactions, if such Group Company were subject to
such Laws, or a violation of any other applicable international anti-bribery
conventions or applicable local anti-corruption or bribery Laws.

(c)None of the Group Companies has violated any currency exchange or other
similar Law applicable to such Group Company.

(d)None of the Group Companies has received, will be entitled to and is and will
be the beneficiary of any grant, subsidy or financial assistance from any
Governmental Authority.

(e)None of the Group Companies nor, to the Knowledge of the Sellers, any of
their respective, direct or indirect shareholders, equityholders, directors,
officers, representatives, employees or agents have been involved in any
proceedings relating to white collar crimes and crimes of insider trading,
embezzlement, money laundering or theft, among others of similar nature.  No
current or past Affiliate of any Group Company has been involved in any
proceedings relating to the foregoing during the period in which such Person was
an Affiliate of such Group Company.

(f)Without limiting the generality of the foregoing or any other representation
or warranty in this Agreement, to the Knowledge of the Sellers, none of the
Group Companies has any customer, supplier or distributor relationship with, and
is not a party to any Contract with, any Person (i) organized or domiciled in or
that is a citizen of a restricted country as determined by the U.S. Department
of State, (including any Governmental Authority within any

 

19

--------------------------------------------------------------------------------

 

such country) or (ii) that appears on the Specially Designated Nationals and
Blocked Persons List of the Office of Foreign Assets Controls in the United
States Department of the Treasury, or in the Annexes to the United States
Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Person Who Commit, Threaten to Commit, or Support Terrorism.

5.9Necessary Property.  The Group Companies are the only operations through
which the Group Companies’ business is conducted, and the assets and properties,
tangible and intangible, currently owned, leased or licensed by the Group
Companies constitute all of the assets and properties reasonably necessary for
the continued conduct of their business after the Closing Date in substantially
the same manner as conducted prior to the Closing Date.

5.10Conduct of Business.  Since May 31, 2020, the business and operations of the
Group Companies have been conducted in the Ordinary Course of Business and save
for the COVID-19 Pandemic there has not occurred any facts, events, developments
or circumstances that, individually or in the aggregate, has had or would
reasonably be expected to have a Material Adverse Effect on any of the Group
Companies. Without limiting the generality of the foregoing, except as disclosed
in Section 5.10 of the Sellers Disclosure Letter, since May 31, 2020, none of
the Group Companies has:

(a)declared, set aside, made or paid any dividend or other distribution in
respect of the capital stock of, or other equity interests in, any of the Group
Companies or repurchased, redeemed or otherwise acquired any outstanding shares
of the capital stock or other securities of, or other ownership interests in,
any of the Group Companies;

(b)transferred, issued, sold, pledged, encumbered or disposed of any shares of
capital stock or other securities of, or other equity interests in, any of the
Group Companies or granted options, warrants, calls or other rights to purchase
or otherwise acquire shares of the capital stock or other securities of, or
other equity interests in, any of the Group Companies;

(c)effected any recapitalization, reclassification, stock split, combination or
like change in the capitalization of any of the Group Companies, or amended the
terms of any outstanding securities of any of the Group Companies;

(d)amended the organizational documents of any of the Group Companies;

(e)except in the Ordinary Course of Business: (i) increased the salary or other
compensation or fringe benefits by more than 25% of any director, officer,
employee or consultant of any of the Group Companies, (ii) granted any bonus,
benefit or other direct or indirect compensation to any director, officer,
employee or consultant (or set or adjusted performance targets under any
existing bonus arrangements), (iii) increased the coverage or benefits available
under any (or created any new) or otherwise modified or amended or terminated
any such Employee Plan, (iv) retained the services of any new director, officer,
employee or consultant, (v) entered into any employment, deferred compensation,
severance, special pay, consulting, non-competition or similar agreement or
arrangement with any directors, officers, employees, agents or consultants of
any of the Group Companies (or amended any such agreement to which such

 

20

--------------------------------------------------------------------------------

 

Group Company is a party), (vi) taken any action to fund or in any other way
secure the payment of compensation or benefits under any Contract or Employee
Plan, (vii) transferred assets from any Employee Plan or any trust, fund or
account related thereto (other than in connection with the payment of benefits
to an applicable participant (or beneficiary thereof) under such Employee Plan
in the Ordinary Course of Business, or (viii) exercised any discretion to
accelerate the vesting or payment of any compensation or benefit under any
Employee Plan;

(f)issued, created, incurred, assumed, guaranteed, endorsed or otherwise become
liable or responsible with respect to (whether directly, contingently or
otherwise) any new Indebtedness or modified the terms of any Indebtedness or
other liability;

(g)except in the Ordinary Course of Business and unless such amounts were in
dispute in good faith, paid, repaid, failed to pay, delayed payment, discharged,
purchased, repurchased or satisfied any Indebtedness (other than the accrual of
interest pursuant to Indebtedness existing on the date hereof);

(h)subjected to any Lien, allowed or suffered to be encumbered, any of the
properties or assets (whether tangible or intangible) of, or used by, any Group
Company;

(i)acquired any material properties or assets or sold, assigned, licensed,
transferred, conveyed, leased or otherwise disposed (including canceled or
compromised any debt or claim or waived or released any material right) of any
of the material properties or assets of, or used by, any Group Company, other
than in the Ordinary Course of Business;

(j)entered into any commitment for capital expenditures of any Group Company in
excess of $25,000 for any individual commitment or $50,000 for all commitments
in the aggregate;

(k)introduced any material change with respect to the operation of any Group
Company, including any material change in the types, nature, composition or
quality of its products or services, or, other than in the Ordinary Course of
Business, made any change in product specifications or prices or terms of
distributions of such products or changed its pricing, discount, allowance or
return policies or granted any pricing, discount, allowance or return terms for
any customer or supplier not in accordance with such policies;

(l)entered into any transaction or entered into, modified or renewed any
Material Contract, which by reason of its size, nature or otherwise is not in
the Ordinary Course of Business;

(m)made any investments in or loans to, or paid any fees or expenses to, or
entered into or modified any Contract with any Affiliate, other than
inter-company loans in the Ordinary Course of Business;

(n)made any material change in its accounting or Tax reporting principles,
methods or policies, except as required by GAAP or applicable Law or as
disclosed in the notes to the Financial Statements;

 

21

--------------------------------------------------------------------------------

 

(o)(i) made, revoked or changed any Tax election, (ii) changed any annual Tax
accounting period, (iii) adopted or changed any method of Tax accounting, (iv)
obtained any Tax ruling, entered into any closing agreement, settled any Tax
claim, audit or assessment, or taken any affirmative action to surrender any
right to claim a Tax refund, offset or other reduction in Tax Liability, (v)
amended or filed any Tax Return or filed a claim for any Tax refund, except in
the Ordinary Course of Business or if such action would not have reasonably be
expected to have a material effect on the Tax Liability or Tax attributes of any
Group Company, (vi) entered into any Tax sharing or similar agreement, (vii)
consented to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes, or (viii) entered into any transaction
of any kind benefitting from any special tax regime;

(p)entered into any Contract, understanding or commitment that restrains,
restricts, limits or impedes the ability of any Group Company to compete with or
conduct any business or line of business in any geographic area or solicit the
employment of any persons;

(q)terminated, amended, restated, supplemented or waived any rights under any
Material Contract, other than in the Ordinary Course of Business;

(r)settled or compromised any pending or threatened Proceeding or any claim or
claims for, or that would result in a loss of revenue of, an amount that could,
individually or in the aggregate, reasonably be expected to be greater than
$25,000;

(s)changed or modified its credit, collection or payment policies, procedures or
practices, including acceleration of collections or receivables (whether or not
past due) or failed to pay or delayed payment of payables or other Liabilities;

(t)taken any action which would adversely affect the ability of the Parties to
consummate the transactions contemplated by this Agreement;

(u)failed to pay any required maintenance or other similar fees or otherwise
failed to make required filings or payments required to maintain and further
prosecute any applications for registration of Intellectual Property;

(v)reimbursed, or made any promises, arrangements, obligations, agreements, or
commitments to reimburse, the expenses of any employee or director of any Group
Company, except for ordinary, necessary and reasonable expenses that were
directly related to the conduct of such Group Company’s business; or

(w)agreed to do anything prohibited by this Section 5.10.

5.11Labor Matters.

(a)None of the Group Companies has any Liability for any payment to any trust or
other fund or to any Governmental Authority with respect to unemployment
compensation benefits, workers compensation, social security or other benefits
or obligations for employees or other service providers of any Group Company
(other than in accordance with Law or routine payments to be made in the
Ordinary Course of Business).  There are no claims pending against any Group
Company under any workers’ compensation plan, policy or collective

 

22

--------------------------------------------------------------------------------

 

bargaining agreement, for unemployment compensation benefits or for long term
disability.  No Person currently or previously employed by or providing services
to any Group Company or subcontracted by it has been involved in an accident in
the course of such employment or subcontracting that would have caused other
than minor injury, nor has any such Person been exposed to occupational health
hazards in any Group Company’s service.  There have been no claims (settled or
unsettled) for injury or occupational health hazard against any Group Company by
any employee, service provider or subcontractor.

(b)No Liability has been incurred by any Group Company for unfair dismissal,
unlawful termination or any local law equivalent thereof, severance or
redundancy payments, unemployment compensation, golden parachute, bonus or
otherwise accruing from the termination of any officers, directors, employees
(permanent, temporary, part-time or otherwise) or independent contractors.  No
material claims or Proceedings relating to employment or employment practices or
union practices, including for discrimination, sexual, moral or other
harassment, breach of employment rights and obligations, salary payments or
social security have been made nor are any such claims pending or, to the
Knowledge of the Sellers, threatened, nor are there any facts or circumstances
which may give rise to such a claim being made.

(c)No Group Company is a party to or bound by any collective bargaining
agreement or other labor union or similar Contract, and no collective bargaining
agreement is being negotiated by any Group Company.  To the Knowledge of the
Sellers, there are not any activities or proceedings of any labor union or
similar organization to organize employees or other service providers of any
Group Company.  There is no labor dispute, strike or work stoppage against any
Group Company pending or, to the Knowledge of the Sellers, threatened that would
reasonably be expected to interfere materially with the business activities of
any Group Company, and there have not been any labor disputes, strikes or work
stoppages against any Group Company during the last five years.

(d)Section 5.11(d) of the Sellers Disclosure Letter sets forth a true, correct
and complete list of all officers, directors, employees (permanent, temporary,
part-time or otherwise) of each of the Group Companies and those consultants or
service providers that provide personnel for the operations of the Business.
Section 5.11(d) of the Sellers Disclosure Letter shows each such Person’s name,
employer, position, type of contract and expiration date (when applicable),
approximate date of commencement of service or appointment to office, rates of
compensation, status as exempt or non-exempt, bonuses and fringe benefits
(including “in kind” compensation) for the current fiscal year and the most
recently completed fiscal year, and severance or termination payment or notice
obligations payable in excess of those required or mandated by Law.  Unless
otherwise mandated by Law, the employment of each of the employees of each Group
Company is “at will”. Any and all payments to each employee at any time and for
any reason, including but not limited to salaries, bonuses, commissions, board
fees, awards and any payment under any Employee Benefit Plan, have been paid in
full, comply with the relevant provisions of applicable Law and/or collective
bargaining agreement have been properly registered and all appropriate
withholdings, social security and pension funds contributions have been made and
paid in full, or held to be paid to the relevant Governmental Authority.

 

23

--------------------------------------------------------------------------------

 

(e)There are no written personnel manuals, handbooks, policies, rules or
procedures currently in effect applicable to any employee of any Group Company,
other than those set forth in Section 5.11(e) of the Sellers Disclosure Letter,
true and complete copies of which have heretofore been provided to the Buyer.

(f)There are no charges, complaints or investigations pending or, to the
Knowledge of the Sellers, threatened against the Company before the Spanish
Labor and Social Security Inspection or any other Governmental Authority in any
jurisdiction having responsibility for labor Laws, labor relations and other
labor matters.

(g)To the Knowledge of the Sellers, none of the employees of any Group Company
are in violation of any term of any employment agreement, nondisclosure
agreement, common law nondisclosure obligation, fiduciary duty, non-competition
agreement, restrictive covenant or other obligation to a concurrent or former
employer relating to the right of such employee to be employed by any Group
Company, or such Person’s knowledge or use of Trade Secrets or proprietary
information.

(h)Each Group Company has complied and is currently in compliance in all
material respects with all Laws and applicable collective bargaining agreement
in respect of personnel, employment and employment practices (including those
related to labor, labor relations, fair employment practices, workers’
compensation, unemployment insurance, registration, labor, health and safety,
occupational safety, plant closings, layoffs, employee and independent
contractor classifications, immigration (work and residence permits), temporary
agreements, subcontracting activities, affirmative action, trainees and student
hiring regulations, data privacy and protection, terms and conditions of
employment or service, wages and hours (including overtime compensation and
mandatory rest and vacation requirements and social security and other
obligations related to overtime) and nondiscrimination in employment), Social
Security regulations and all applicable industrial instruments.  All personnel
of each of the Group Companies are correctly classified as employees,
independent contractors, or otherwise for all purposes (including any applicable
Tax and employment policies or Law) and no Group Company has improperly
classified any independent contractor who should have been classified and
treated as “employees” under applicable Law.  None of the Group Companies has
engaged any contractors, subcontractors or freelances who may be construed by
the tax or social security authorities or any other Governmental Authority to be
employees of any of the Group Companies.  The employees of the service providers
of the Group Companies could not claim, nor could the Labor Inspection
Authorities deem with respect to the employees of the service providers of the
Group Companies, that an illegal transfer of employees has taken place between
any Group Company and its service providers.  No Group Company has ever used the
services of unpaid interns or unpaid volunteers.  No Group Company has engaged
in any unfair labor practice.

(i)Each Group Company has duly paid in full in a timely manner all social
security contributions, social provision contributions and any other kind of
costs or expenses to be paid in accordance with social security regulations and
are up to date in their social security payment obligations and have filed with
the Social Security relevant due statements, notices and forms. Each Group
Company complies with all labor and social security obligations in connection
with its employees.

 

24

--------------------------------------------------------------------------------

 

(j)No current or former employee, officer, director, consultant or other service
provider of any Group Company is indebted to such Group Company, except for
advances for ordinary business expenses in the Ordinary Course of Business.  The
Group Companies have no obligation to reimburse any employee, director, or
officer  of any Group Company for any expense incurred prior to the date hereof,
except for expenses incurred in the ordinary course of business and related to
the conduct of such Group Companies’ business.

(k)All employees of the Group Companies are properly registered as such in
accordance with all Laws and Social Security regulations, and such registrations
are complete, accurate and updated to reflect the current situation of all
employees. The full compensation of each employee has been duly registered in
the applicable Group Company as required by the laws applicable to each Group
Company.

(l)All labor and social security information of the Group Companies’ employees
recorded in the labor books and records of the Group Companies is accurate
(especially concerning starting date of employment and registered salary) and
complies with all Laws. 

5.12Employee Benefit Plans.

(a)Section 5.12(a) of the Sellers Disclosure Letter sets forth a complete list
of (i) all “employee benefit plans”, as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (including health benefits,
retirement, and death or disability plans or related benefits), (ii) all other
severance pay, salary continuation, bonus, deferred bonus or awards, incentive,
stock option, phantom stock, retirement, pension, profit sharing or deferred
compensation plans, contracts, programs, funds or arrangements of any kind and
(iii) all other employee benefit plans, contracts, programs, funds or
arrangements (whether written or oral, qualified or nonqualified, funded or
unfunded, foreign or domestic, currently effective or terminated), in respect of
any present or former directors, managers, officers, or employees of the Group
Companies (all of the above being individually or collectively referred to as an
“Employee Plan” or “Employee Plans”, respectively), except for all such plans,
contracts, programs, funds or arrangements that the Group Companies are required
by Law to provide generally to directors, managers, officers, or employees.  No
Group Company has any liability with respect to any plan, arrangement or
practice of the type described in the preceding sentence.  

(b)The Group Companies have at all times complied with all Laws and regulations
regarding the externalization of pension commitment obligations and has
formalized the life and accident insurance policies required by applicable the
law or collective bargaining agreement.

(c)Except for any employment agreements or other compensation arrangements
approved by Buyer and to be entered into with the Key Managers and certain
members of senior management of the Group Companies in connection with the
Closing, no Group Company has agreed or committed to institute any plan,
program, arrangement or agreement for the benefit of current or former
directors, managers, officers, employees, agents or consultants (or dependents
of such Persons) of any Group Company establishing special remuneration or
bonuses, deferred compensation, right to retirement, pension, stock or share
purchase option, special

 

25

--------------------------------------------------------------------------------

 

indemnities or any agreement of any nature whereby any of the Group Companies is
bound to assume commitments other than those obligations established by law.

(d)All contributions required to be paid with respect to workers’ compensation
arrangements of any Group Company have been made or accrued as a liability in
the Financial Statements.

(e)All employees of each Group Company are in active service and no employees or
former employees of any Group Company are receiving salary continuation,
short-term disability or long-term disability benefits under any Employee Plan.

5.13Material Contracts.

(a)Section 5.13(a) of the Sellers Disclosure Letter sets forth a correct and
complete list of the following Contracts to which the Company is a party to or
to which any of the assets of the Company are bound (such contracts are,
collectively, the “Material Contracts”):

(i)governing Indebtedness of the Group Companies or the Guarantee of the
repayment of Indebtedness of the Group Companies or any other Person or granting
of Liens on any property or asset of any Group Company;

(ii)relating to advances or loans by any Group Company to any other Person,
other than advances for prepaid services in the Ordinary Course of Business or
for ordinary and necessary employee travel;

(iii)containing covenants limiting the freedom of any Group Company to compete
or engage in any line of business or with any Person or in any geographic area
or market;

(iv)with the Sellers or any Affiliate (other than any of the Group Companies);

(v)for the purchase of services, technology, materials, supplies or equipment
that involves more than $100,000;

(vi)providing for the sale or furnishing, of materials, supplies, services,
merchandise or equipment (including Information Systems or Software or other
property or services) in excess of $100,000;

(vii)concerning any capital expenditures in excess of $25,000 individually or
$50,000 in the aggregate;

(viii)granting to any Person a first-refusal, first-offer or similar
preferential right to purchase or acquire any right, asset, property or service
of any Group Company;

 

26

--------------------------------------------------------------------------------

 

(ix)pertaining to (A) the lease of real property (including all Real Property
Leases) or (B) equipment or other personal property in excess of $25,000;

(x)containing a “most favored nation” or similar pricing agreement;

(xi)involving a joint venture, partnership or similar arrangement or involving
the sharing of profits, losses, costs or liability by any Group Company with any
other Person;

(xii)involving any Governmental Authority;

(xiii)involving the acquisition or disposition of any business enterprise or
line of business, whether via merger, stock or asset purchase or otherwise; or

(xiv)involving any of Facebook, LinkedIn, Spotify, Unity Technologies, and/or
any companies from their groups.

(b)The Buyer has been provided true, correct and complete copies of each
Material Contract, as amended through the Closing Date.  Each Material Contract
is a valid, binding and enforceable obligation of the applicable Group Company
and, to the Knowledge of the Sellers, and the other parties thereto, enforceable
in accordance with its terms.  With respect to the Material Contracts listed (or
required to be listed) on Section 5.13(a) of the Sellers Disclosure Letter:  (i)
no Group Company nor any other party thereto, is in default under or in
violation of any material obligations to be performed by it thereunder, (ii) to
the Knowledge of the Sellers, no event has occurred that, with notice, would
constitute such a material default or violation, (iii) no Group Company has
released any of its rights under any Material Contract and (iv) no party to a
Material Contract has repudiated any of the terms thereof or, to the Knowledge
of the Sellers, threatened to terminate, cancel or not renew any Material
Contract.

5.14Permits.  There are no material Permits, whether written or oral, necessary
or required for the conduct of the business of the Group Companies.  

5.15Intellectual Property.

(a)Section 5.15(a) of the Sellers Disclosure Letter sets forth, with countries,
registration and application numbers and dates indicated, as applicable, and in
the case of unregistered Trademarks, country of use and date of first use, a
complete and correct list of all the following Intellectual Property owned by
each Group Company:  (i) Patents; (ii) registered Copyrights and applications
therefor; (iii) registered Trademarks, material unregistered Trademarks, and
applications for registration of Trademarks; (iv) Software; and (v) Domain Name
registrations and applications therefor.  All fees associated with maintaining
any items required to be set forth on Section 5.15(a) of the Sellers Disclosure
Letter have been paid in full in a timely manner to the proper Governmental
Authority.  All of the items required to be listed on Section 5.15(a) of the
Sellers Disclosure Letter have been duly registered with, filed in or issued by,
as the case may be, the applicable filing offices, domestic or foreign, to the
extent necessary or desirable to ensure full protection under any applicable
Intellectual Property Law, and such registrations, filings, issuances and other
actions remain in full force and effect.

 

27

--------------------------------------------------------------------------------

 

(b)No current or former shareholder, member, partner, director, manager,
officer, employee, consultant, contractor, agent or other representative of any
Group Company owns or claims any rights in (nor has any of them made application
for) any Intellectual Property owned or used by any Group Company.

(c)Each Group Company uses reasonable measures to maintain the secrecy of all
Trade Secrets of such Group Company.

(d)The operation of the Group Companies’ business as currently conducted or any
part thereof, and the possession or use of any Owned Intellectual Property has,
does and will not infringe, misappropriate, dilute, violate or otherwise
conflict with any Intellectual Property right of any other Person nor does or
will the operation of the Group Companies’ business, as currently conducted,
constitute unfair competition or deceptive or unfair trade practice.  None of
the Intellectual Property owned by any Group Company is being infringed or
otherwise used or available for use by any Person other than a Group Company.

(e)The Group Companies have complied at all times and in all material respects
with all relevant requirements of any applicable data protection Law, Order or
industry standard setting organizations, including compliance with the Group
Companies’ own data protection principles, requests from data subjects for
access to data held by the Group Companies and any Law, Order or industry
standard requirements relating to the registration of data users insofar as the
same pertain to any aspect of the Group Companies’ business.  The Group
Companies have not received any Order or other notification from a Governmental
Authority regarding non-compliance or violation of any data protection
principles or Law.  No Person has claimed any compensation from any Group
Company for the loss of or unauthorized disclosure or transfer of personal data
and, to the Knowledge of the Sellers, no facts or circumstances exist that might
give rise to such a claim insofar as the same relate to any Group
Company.  Further, the Group Companies, their respective assets and businesses
are, and at all times have been, in compliance, in all material respects, with
any and all legal or regulatory requirements pertaining to consumer protection
and data protection applicable thereto.

(f)Section 5.15(f) of the Sellers Disclosure Letter lists all the Information
Systems used by the Group Companies and operated by any other Person.  Except
for the Internet and those Information Systems set forth on Section 5.15(f) of
the Sellers Disclosure Letter all Information Systems used by the Group
Companies are owned, controlled and operated by such Group Company and are not
wholly or partly dependent upon any Information System of any other Person
(other than the Internet).  All Information Systems used by any Group Company
are sufficient for the conduct of its business as currently conducted.  Each
Group Company uses reasonable means, consistent with state of the art generally
available to the public, to protect the security and integrity of all
Information Systems used by such Group Company.  Each Group Company’s use of any
Software does not exceed the scope of any license to such Software.

(g)No Proceeding is pending or, to the Knowledge of the Sellers, threatened,
that (i) challenges the rights of any Group Company in respect of any
Intellectual Property or the scope of Intellectual Property or (ii) asserts that
the operation of the business of any Group Company is, was or will be infringing
or otherwise in violation of any Intellectual Property, or is, except as set
forth in a Contract listed on Section 5.13(a) of the Sellers Disclosure

 

28

--------------------------------------------------------------------------------

 

Letter, required to pay any royalty, license fee, charge or other amount with
regard to any Intellectual Property.  None of the Owned Intellectual Property is
or has been subject to any Order, and none of the Group Companies has been
subject to any Order in respect of any other Person’s Intellectual Property.

(h)No funding from any Governmental Authority or facilities of a university,
college, other educational institution or nonprofit organization was used in the
development of the Owned Intellectual Property, and no Governmental Authority,
university, college, other educational institution or nonprofit organization has
a claim or right to claim any right in the Owned Intellectual Property.  No
employee or contractor of any Group Company who was involved and contributed to
the creation or development of the Owned Intellectual Property has performed
services for a Governmental Authority, university, college, other educational
institution or nonprofit organization during a time period when such employee or
contractor also was involved in or contributed to the creation or development of
the Owned Intellectual Property.

(i)The Owned Intellectual Property, together with the Intellectual Property that
is licensed to any Group Company constitutes all of the Intellectual Property
necessary to operate the business of the Group Companies, as applicable, as it
is currently conducted.

(j)There are no known material problems or defects in the Software that prevent
the Software from operating substantially as described in its related
documentation or specifications and otherwise in fulfillment of its intended
purpose.  

(k)The Source Code for Software has not been disclosed, delivered or made
available to any third party and none of the Group Companies has agreed to the
disclosure or delivery of such Source Code to any escrow agent or any other
party. The access to the Source Code is limited to only those employees and
contractors of each Group Company who need access to improve upon, update,
modify or fix bugs in the Software.

5.16Insurance. The Group Companies do not own or maintain any insurance
policies.

5.17Financial Statements.

(a)True, correct and complete copies of the following financial statements have
been made available to Buyer in the Virtual Data Room: (i) the consolidated
annual balance sheet and income statement of the Company and the Subsidiaries as
of December 31, 2019 (the “Financial Statements”), and (ii) the unaudited
consolidating operating balance sheet and income statement of the Subsidiaries
as of May 31, 2020, for the five-month period then ended (the “Interim Financial
Statements”).

(b)The Financial Statements present fairly, in all material respects, the
financial position and results of operations, of the Company and Subsidiaries at
the dates and for the time periods indicated and have been prepared in
accordance with GAAP.  The Interim Financial Statements present fairly, in all
material respects, the financial position and results of operations of the
Subsidiaries at the date and for the period indicated. The Financial Statements
and the Interim Financial Statements were derived from the books and records of
each Group

 

29

--------------------------------------------------------------------------------

 

Company, which are true, correct and complete, and there are no material
inaccuracies or discrepancies of any kind contained or reflected therein.  The
Group Companies’ internal controls and procedures are sufficient to ensure that
the Financial Statements and the Interim Financial Statements are accurate in
all material respects.

(c)No Group Company has any Liabilities (whether accrued, absolute, contingent,
unliquidated, or otherwise, whether due or to become due, whether known or
unknown, regardless of when asserted) arising out of transactions or events
entered into prior to the Closing Date, or any action or inaction, or any state
of facts existing, with respect to or based upon transactions or events
occurring prior to the Closing Date, except: (i) Liabilities reflected in the
Interim Financial Statements; or (ii) Liabilities that have arisen after the
date of the Interim Financial Statements in the Ordinary Course of Business;
none of which relates to (A) breach of Contract, (B) breach of warranty,
(C) tort, (D) infringement, (E) violation of Law or (F) any environmental
liability.

5.18Accounts Receivable.  All accounts receivable as of the date of the Interim
Financial Statements of the Company as reflected on the Interim Financial
Statements and the accounts receivable arising after the date thereof represent
sales made in the Ordinary Course of Business or valid claims as to which full
performance has been rendered by a Group Company.  There are no material
disputes with respect to any of the accounts receivable of any Group Company as
of the Closing Date. Ninety-two percent (92%) of the Current Accounts Receivable
are collectible in full within two hundred seventy (270) days from the Closing
Date.  No counter claims, defenses, offsetting claims or adjustments with
respect to the accounts receivable of the Group Companies as of the Closing Date
are pending or, to the Knowledge of the Sellers, threatened.  No Group Company
has agreed to any deduction, discount or other deferred price or quantity
adjustment with respect to any of its accounts receivables. All of the accounts
receivable as of the Closing Date of the Group Companies relate solely to sales
of goods or services to customers of the relevant Group Company, none of whom is
an Affiliate of the relevant Group Company or any of the Sellers.

5.19Bank Accounts.  Section 5.19 of the Sellers Disclosure Letter sets forth a
true, correct and complete list of (a) the name and address of each bank with
which each Group Company has an account or safe deposit box, (b) the name of
each Person authorized to draw thereon or have access thereto and (c) the
account number for each bank account of each Group Company.

5.20Books and Records.  All books, records and accounts of each Group Company
are true, correct and complete and are maintained in all material respects in
accordance with good business practice and all applicable Laws.  The minute
books and record books of each Group Company previously provided to the Buyer
are true, correct and complete and accurately reflect in all material respects
all actions taken by the relevant Group Company.

5.21Taxes.  Except as set forth on Section 5.21 of the Sellers Disclosure
Letter:

(a)All Tax Returns with respect to any Pre-Closing Tax Period by or on behalf of
any Group Company, to the extent required to be filed on or before the Closing
Date, have been timely filed or extended in accordance with all applicable
Laws.  The Group Companies

 

30

--------------------------------------------------------------------------------

 

are not required to file any Tax Returns in any country other than the country
of their organization or formation, including as a result of its purchase or
supply of products or services (whether remotely, digitally or otherwise) in any
other country.

(b)All Tax Returns with respect to Pre-Closing Tax Periods correctly and
completely reflect the facts regarding the income, business, assets, operations,
activities and status of each Group Company.  

(c)All Taxes due and payable by any Group Company (whether or not shown as due
and payable on any Tax Return) have been timely paid to the appropriate Taxing
Authority, and any and all Taxes of any Group Company which are accrued but not
yet due and payable were incurred in the Ordinary Course of Business of such
Group Company, consistent with past practices, and, in connection with Taxes
accrued up to the date of the Financial Statements or Interim Financial
Statements, as applicable, are duly recorded in the Financial Statements or
Interim Financial Statements, as applicable, of such Group Company.

(d)Each Group Company has duly and timely complied with all Tax reporting
obligations, filings or providing information, returns or reports that are
required to have been filed or provided, and has accurately reported all
information required to be included on such returns or reports and, in respect
of the Company, it has duly and timely filed the applicable returns regarding
withholding tax on employment, consulting and financial income, and income
payable to non-tax residents in Spain.

(e)Each Group Company has correctly withheld and timely remitted to the
appropriate Taxing Authority all Taxes required to have been withheld and
remitted in connection with (i) amounts paid, accrued or owing to any employee,
independent contractor, creditor, any of the Sellers or other Person, (ii)
amounts paid, accrued or owing to any person which is non-resident in Spain for
tax purposes, and (iii) amounts paid, accrued or owing under any financing
transaction of any kind entered into by the Company. Any amount so withheld or
deducted up to the date of the Financial Statements or Interim Financial
Statements, as applicable (or which should have been withheld or deducted in
accordance with applicable laws) but not yet due and payable to the relevant
taxing authority is duly reflected in the Company’s Financial Statements or
Interim Financial Statements, as applicable.

(f)No Taxes applicable to any Group Company with respect to any Pre-Closing Tax
Period have ever been audited by any Taxing Authority.

(g)No Group Company has granted, or has had granted on its behalf, any extension
or waiver of the statute of limitations period applicable to any Tax or within
which any Tax may be assessed or collected by any Taxing Authority, which period
(after giving effect to such extension or waiver) has not yet expired.

(h)There is no Proceeding now pending or, to the Knowledge of the Sellers,
threatened against or with respect to any Group Company in respect of any Tax.

(i)There are no Liens for Taxes upon the assets or properties of any Group
Company, except for Permitted Liens.

 

31

--------------------------------------------------------------------------------

 

(j)No Group Company has been a member for Tax purposes of an affiliated,
consolidated, combined or unitary group or participated in any other arrangement
whereby any income, revenues, receipts, gain or loss was determined or taken
into account for Tax purposes with reference to or in conjunction with any
income, revenues, receipts, gain, loss, asset or liability of any other
Person.  No Group Company has secondary liability for the Taxes of any Person
(other than such Group Company) under Law any Spanish state, regional and local
Law, or any similar provision of state, local or foreign Law as a collaborator,
transferee or successor, by contract or otherwise, including as a result of
being deemed a member of a group of companies which may be deemed as an economic
unit.

(k)No Group Company, nor any of the Sellers, have received notice of any claim
by a Governmental Authority in a jurisdiction where the Group Companies do not
file Tax Returns that it is or may be subject to taxation by that Governmental
Authority.  

(l)All material transactions and agreements of any kind entered into by any
Group Company with the Sellers or any other Affiliate, for tax purposes have
been made on an arm’s length basis and in compliance with all relevant transfer
pricing (or similar) Laws, rules or regulations applicable thereto.  Each Group
Company has properly documented (including by having prepared the necessary
transfer pricing studies when required) all information necessary to comply with
all Tax (including transfer pricing or similar) Laws, rules or regulations
applicable thereto and has filed or otherwise provided to any Governmental
Authority any such information as required by applicable Law. All such
information is correct, complete and properly prepared and maintained in
accordance with all applicable Laws and the Group Companies have provided
complete and correct copies of any such information, including all transfer
pricing studies.

(m)No Group Company is party to any Tax sharing, allocation or indemnity
agreement, arrangement or similar Contract.

(n)No Group Company has distributed the stock of another Person, or has had its
stock distributed by another Person, in a transaction that was purported or
intended to be governed in whole or in part by Sections 355 or 361 of the Code.

(o)No Group Company has been a United States real property holding corporation
within the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.

(p)No Group Company has participated in any “reportable transaction” as defined
in Section 6707A of the Code or Treasury Regulation Section 1.6011-4 (or any
predecessor provision or Counsel Directive (EU) 2018/822 of 25 May 2018 amending
Directive 2011/161 EU as regards mandatory automatic exchange of information in
the Field of taxation in relation to reportable cross-border arrangements).

(q)No Group Company has, or ever had, a permanent establishment in any foreign
country other than the country in which each Group Company is organized or
formed and, for the purposes of the laws of other jurisdictions, no purchase or
supply of products or services (whether remotely, digitally or otherwise) would
result in a Group Company being

 

32

--------------------------------------------------------------------------------

 

deemed to be engaged in a trade or business in a country other than the country
in which each Group Company is organized or formed.

(r)Set forth on Section 5.21(r) of the Sellers Disclosure Letter is a list of
the tax basis of the assets of the Company (as calculated for purposes of
Spanish Corporate Income Tax law), and such tax basis of such assets are true,
correct and complete.

(s)The Company has elected to do business under the Spanish ETVE  regime for
Corporate Income Tax purposes.

(t)Any and all Taxes related to any distribution or deemed distribution to the
Sellers or the equityholders of each Group Company have been duly reported and
paid in a full and timely manner.

(u)The profit allocation to each Group Company accurately reflects the level or
degree of risk, involvement and development the relevant Group Company has for
any business relationship, both individually and in the aggregate.

(v)There may be local tax law restrictions or limitations on the deductibility
of interest payable by any Group Company for income Tax purposes, however,
interest expense for the Group Companies is not material in nature.

(w)Except for powers of attorney granted in the ordinary course to tax or other
advisors in connection with the signing and filing of Tax returns, reports and
other Tax documentation, no power of attorney is currently in force that was
executed by or on behalf of any Group Company with respect to any matters
relating to Taxes.

5.22Customers and Suppliers.

(a)Section 5.22(a)(1) of the Sellers Disclosure Letter sets forth the top 10
customers of the Group Companies for whom aggregate sales exceeded $8,000,000
for the year ended December 31, 2019 and the 6-month period ended June 30, 2020
(“Material Customers”).  Except as set forth on Section 5.22(a)(2) of the
Sellers Disclosure Letter, (i) all Material Customers continue to be customers
of the Group Companies and no Material Customer has threatened to terminate its
relationship with the Group Companies; (ii) no Material Customer has notified
any Group Company of an intention to reduce materially its business with the
Group Companies; and (iii)  no Group Company is involved in any claim, dispute
or controversy with any Material Customer.

(b)Section 5.22(b)(1) of the Sellers Disclosure Letter sets forth all suppliers
of the Group Companies for whom aggregate purchases by the Group Companies from
such suppliers exceeded $8,000,000 for the year ended December 31, 2019 and the
6-month period ended June 30, 2020 (“Material Suppliers”).  Except as set forth
on Section 5.22(b)(2) of the Sellers Disclosure Letter, (i) all Material
Suppliers continue to be suppliers of the Group Companies and none of such
Material Suppliers has reduced materially its business with the Group Companies
from the levels achieved during the semester ended June 30, 2020 and, to the
Knowledge of the Sellers, no such reduction is currently expected to occur; (ii)
no Material Supplier has modified or notified any Group Company of an intention
to modify any terms or the

 

33

--------------------------------------------------------------------------------

 

pricing of such Material Supplier’s agreement or business and, to the Knowledge
of the Sellers, no such modification is currently expected to occur; (iii) no
Material Supplier has terminated its relationship with any Group Company or, to
the Knowledge of the Sellers, has threatened to do so; and (iv) no Group is
involved in any claim, dispute or controversy with any Material Supplier.

5.23Related Party Transactions.  Except as set forth on Section 5.23 of the
Sellers Disclosure Letter and other than for compensation received as employees
of any Group Company, (A) none of the Sellers or any of their respective
Affiliates (where applicable), shareholder, member, partner, or director: (a)
has any direct or indirect interest in any material property, asset or right
that is owned or used by any Group Company in the conduct of its business; or
(b) is a party to any agreement or transaction with any Group Company; and (B)
there is no outstanding Indebtedness owed to any Group Company from any
shareholder, partner, or director of any Group Company or Sorin Properties or
any of their respective Affiliates.

5.24Brokers.  No Person has acted directly or indirectly as a broker, finder or
financial advisor for any Group Company or the Sellers in connection with the
negotiations relating to the transactions contemplated by this Agreement, and no
Person is entitled to any fee or commission or like payment in respect thereof
based in any way on any agreement, arrangement or understanding made by or on
behalf of any Group Company or the Sellers.

5.25Competition.  No agreement or commitment now in effect has been signed by
any Group Company restricting its freedom to supply and/or receive goods and/or
services.  No Group Company has been or is part of any agreement, pact,
concerted practice or conduct that infringes any applicable Law on restrictive
practices concerning competition.

5.26No Other Representations and Warranties.  Except for the representations and
warranties contained in this Article 5 (including in the related Sellers
Disclosure Letter), none of the Sellers, the Group Companies or any other Person
has made or makes any other express or implied representation or warranty,
either written or oral, on behalf of the Sellers or the Group Companies,
including any representation or warranty as to the accuracy or completeness of
any information regarding any Group Company furnished or made available to Buyer
and its representatives (including any information, documents or material made
available to Buyer in the Virtual Data Room, management presentations or through
any disclosing mechanism or in any other form in expectation of the transactions
contemplated by this Agreement), or as to the future revenue, profitability or
success of any Group Company, or any representation or warranty arising from
statute or otherwise in law.

 

34

--------------------------------------------------------------------------------

 

ARTICLE 6.REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to each of the Sellers as follows:

6.1Existence and Good Standing.  The Buyer is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware.  Buyer has full entity power and authority to carry on its business as
it is currently being conducted and to own, operate and hold under lease its
assets and properties as, and in the places where, such assets and properties
are currently owned, operated and held.  The Buyer (i) has not been declared
insolvent or bankrupt and no action or request is pending to declare it
insolvent or bankrupt, (ii) has not filed for insolvency, pre-insolvency or
bankruptcy and (iii) is not insolvent, bankrupt, unable to pay its debts when
and as they fall due or in the process of dissolution, liquidation, compulsory
administration, recovery or suspension of payments.

6.2Power.  The Buyer has the requisite power and authority to execute, deliver
and perform its obligations under this Agreement and the Ancillary Agreements.

6.3Validity and Enforceability.  This Agreement and each of the Ancillary
Agreements have been duly executed and delivered by the Buyer and, assuming due
authorization, execution and delivery by the Sellers, represent the legal, valid
and binding obligation of the Buyer, enforceable against the Buyer in accordance
with their respective terms, subject to the General Enforceability
Exceptions.  Buyer has the requisite right, power, authority and capacity to
execute and deliver and to perform its obligations under this Agreement and the
Ancillary Agreements.  The execution and delivery by the Buyer of this Agreement
and the Ancillary Agreements to which the Buyer is party, and the performance of
the transactions provided herein and therein, have been duly and validly
authorized by all necessary corporate actions of the Buyer. No further action on
the part of the Buyer is or will be required in connection with the transactions
contemplated by this Agreement or the Ancillary Agreements.

6.4No Conflict.  Neither the execution of this Agreement or the Ancillary
Agreements nor the performance by the Buyer of its obligations hereunder or
thereunder will (i) violate or conflict with the Buyer’s organizational
documents, (ii) conflict with or violate any Law or Order applicable to the
Buyer (with or without notice or lapse of time or both), or by which any of its
properties or assets is bound, (iii) violate or conflict with, constitute a
breach of or default under, result in the loss of any benefit under, permit the
acceleration of any obligation under or create in any party the right to
terminate, modify or cancel, (A) any Contract, will, permit, franchise, license
or other instrument applicable to the Buyer, or (B) any Order of any
Governmental Authority to which the Buyer is a party or by which any of its
assets or properties are bound or (iv) conflict with or violate any arbitration
award applicable to the Buyer.

6.5Litigation.  There is no Proceeding pending or, to the knowledge of the
Buyer, threatened against, relating to or involving the Buyer which could
reasonably be expected to adversely affect the Buyer’s ability to consummate the
transactions contemplated by this Agreement or any Ancillary Agreements.

 

35

--------------------------------------------------------------------------------

 

6.6Consents.  No consent, approval or authorization of any Person or
Governmental Authority is required in connection with the execution and delivery
by the Buyer of this Agreement or the Ancillary Agreements or the consummation
of the transactions contemplated hereby or thereby.

6.7Brokers.  No Person has acted directly or indirectly as a broker, finder or
financial advisor for the Buyer in connection with the negotiations relating to
the transactions contemplated by this Agreement, and no Person is entitled to
any fee or commission or like payment in respect thereof based in any way on any
agreement, arrangement or understanding made by or on behalf of the Buyer.

ARTICLE 7.COVENANTS AND AGREEMENTS

7.1Further Assurances.  Each Party hereto shall and shall cause its Affiliates
to, execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement and to carry out the intent and purposes of the transactions
contemplated by this Agreement

7.2Publicity.  The Parties shall cooperate in good faith to jointly prepare all
press releases and public announcements pertaining to this Agreement and the
transactions contemplated hereby and no Party shall issue or otherwise make any
public announcement or communication pertaining to this Agreement or the
transactions contemplated hereby without the prior written consent of the Buyer
(in the case of the Sellers) or the Sellers (in the case of the Buyer), except
as required by applicable Law or by the rules and regulations of, or pursuant to
any agreement of a stock exchange or trading system.  Each party will not
unreasonably delay, withhold or condition approval from the others with respect
to any such press release or public announcement.

7.3Put and Call Agreement. Each of the Sellers and the Buyer hereby undertakes
and agrees that it shall comply with all the covenants, provisions and
agreements set forth under the Put and Call Agreement.

7.4Shareholders Agreement. Each of the Sellers, the Company and the Buyer hereby
undertakes and agrees that it shall comply with all the covenants, provisions
and agreements set forth under the Shareholders Agreement.

7.5Existing Shareholders Agreement. The Sellers hereby (a) waive any and all
preemptive rights arising out of the Existing Shareholders Agreement relating to
the Transactions contemplated by this Agreement and the Sale Shares and (b) the
Sellers acknowledge and agree that the Existing Shareholders Agreement has been
terminated in its entirety prior to the date hereof and the Buyer has been
provided with adequate evidence of such termination.

7.6Release.  Except for the obligations of the Buyer arising under this
Agreement or the Ancillary Agreements, each Seller, on his or its own behalf and
on behalf of his or its heirs, executors, personal representatives,
beneficiaries, successors, assigns and Affiliates, does hereby irrevocably,
unconditionally, voluntarily, knowingly, fully, finally and completely forever
release and discharge each of the Group Companies and their respective
successors,

 

36

--------------------------------------------------------------------------------

 

assigns and predecessors, and their present and former officers, directors,
managers, employees, agents, attorneys, representatives, successors,
beneficiaries, heirs and assigns, individually and collectively (the “Released
Parties”), from, against and with respect to any and all actions, causes of
action, complaints, costs, damages, demands, defenses, expenses, fees, interest,
judgments, Liabilities, Losses, obligations, penalties, promises,
reimbursements, remedies, suits, sums of money and torts, of whatever kind or
character, whether in law, equity or otherwise, direct or indirect, fixed or
contingent, foreseeable or unforeseeable, liquidated or unliquidated, known or
unknown, matured or unmatured, absolute or contingent, determined or
determinable, that such Seller or his or its heirs, executors, personal
representatives, beneficiaries, successors, assigns or Affiliates ever had or
now has, or may hereafter have or acquire, against the Released Parties that (a)
arise, directly or indirectly, out of or are related to, the Seller’s Sale
Shares, or (b) relate, directly or indirectly, to the direct or indirect
operation, business, affairs, management or financial condition of the Company
or any of the Group Companies, in either case occurring at any time on or prior
to the Closing Date.

ARTICLE 8.TAX MATTERS

8.1Tax Sharing Agreements.  All Tax sharing agreements or similar agreements
with respect to or involving the Group Companies will be terminated as of the
Closing Date and, after the Closing Date, the Group Companies will not be bound
thereby or have any liability thereunder.

8.2Certain U.S. Tax Elections.  Notwithstanding any provision in this Agreement
to the contrary, Buyer shall be entitled to make or cause to be made, in its
sole discretion, an election under Code section 338(g) with respect to any one
or more or all of the Group Companies that are classified as “corporations” for
U.S. tax purposes (each, a “Section 338(g) Election”) provided, however, that
any Tax or other Liability resulting from a 338(g) Election shall be the sole
responsibility of the Buyer and the Sellers shall have no obligation or
liability with respect to such Tax or Liability, including, but not limited to,
any indemnification obligation pursuant to Section 11 herein.  The Sellers shall
cooperate as reasonably requested by Buyer in the making of any Section 338(g)
Election.  Except to the extent otherwise required pursuant to a “determination”
within the meaning of Code section 1313(a), the Buyer and the Sellers shall, and
shall cause their respective Affiliates to: (i) file all Tax Returns, if any, in
a manner not inconsistent with each Section 338(g) Election, and (ii) take no
position contrary thereto in connection with any proceeding with respect to
Taxes.

 

37

--------------------------------------------------------------------------------

 

ARTICLE 9.INDEMNIFICATION

9.1Sellers' Liability Regime.  Notwithstanding anything in this Agreement to the
contrary, the liability of the Sellers under this Agreement shall be as follows:

(a)The representations and warranties included in Article 4 (the “Individual
R&Ws”) are made by each Seller only in respect of its particular circumstances
and in respect of the particular Sale Shares that it sells. Consequently, each
Seller will be individually liable for any Losses resulting from any breach or
inaccuracy of the Individual R&Ws related to its particular circumstances or in
respect with the particular Sale Shares that it sells and Losses for any
inaccuracy of Individual R&Ws may only be claimed against the particular Seller
who made such representation or warranty.

(b)The representations and warranties included in Article 5 and any schedules
hereto (the “Collective R&Ws” and, jointly with the Individual R&Ws, the
“Sellers R&Ws”) are made by all of the Sellers jointly and the Sellers’
liability for any Losses resulting from any breach or inaccuracy of such
Collective R&Ws shall be  several (responsabilidad mancomunada) and distributed
among Sellers in accordance with each Seller’s respective Seller Ownership
Percentage.

(c)All covenants, agreements and obligations assumed by the Sellers in this
Agreement are assumed by each Seller individually such that each Seller will be
individually liable for any breach of any such covenant, agreement or obligation
by such particular Seller.

9.2Sole and Exclusive Remedy. The Parties have agreed to enter into this
Agreement and to complete the Transaction on the terms set forth herein on the
basis that the sole and exclusive remedy of the Buyer in respect of (a) any
breach or inaccuracy of the Sellers R&Ws and (b) any breach or violation of any
covenant or other obligation of the Sellers under this Agreement, shall be the
right to be indemnified by each of the Sellers pursuant to the terms,
conditions, limitations and qualifications set forth in this Article 9, and the
rights set forth in Section 9.7 and Section 9.9.  Neither this Section 9.2, nor
any other provision of this Agreement, will prevent or limit a cause of action
based upon, or arising out of or otherwise in respect of, instances of fraud.

9.3Indemnification Obligation.

(a)Indemnification by the Sellers.  Subject to the limitations set forth in this
Article 9, the Sellers  shall  indemnify and hold harmless the Buyer from and
against any and all losses, liabilities, claims, damages, interest, penalties,
fines, judgments, awards, settlements, Taxes, costs, fees, expenses (including,
without limitation, reasonable attorneys’ fees) and disbursements (collectively,
“Losses”) based upon, arising out of or otherwise in respect of:  (i) any
inaccuracies in or any breach of any of the Sellers R&Ws; (ii) any breach of any
covenant or agreement of the Sellers contained in this Agreement (including any
schedule attached hereto); (iii) any Indebtedness of any Group Company, any
Selling Expenses or Employee Payments (but excluding the Employee Payments
identified in Schedule 9.3(a)(v)) not fully paid on the Closing Date; (iv) any
Taxes of any Group Company for any Pre-Closing Tax Period, or any Taxes of any

 

38

--------------------------------------------------------------------------------

 

Person imposed on any Group Company which relate to an event or transaction
occurring on or before the Closing Date; and (v) those items set forth on
Schedule 9.3(a)(v) hereto.

(b)Concept of Losses. The Sellers shall not be subject to any liability in
respect of the following:

(i) Losses that are actually recovered by the Buyer or the Group Companies under
applicable insurance policies which the Buyer or the Group Companies have in
place;

(ii)any consequential, exemplary, punitive, incidental, special or indirect
damages, including lost profits or loss of business opportunity;

(iii)Losses attributable to (a) any changes in Law or any change in the
interpretation thereof (whether by a court ruling, by general acceptance or
otherwise) or (b) any change in the current practice of any Governmental
Authority made or entered into effect after the Closing Date with retroactive
effect;

(iv)damages which are remedied by the Sellers to the reasonable satisfaction of
the Buyer; provided, however, that Buyer is under no obligation to mitigate any
Losses or allow Sellers to remedy any matter for which Losses may arise under
this Agreement; and

(v)amounts which have been taken into account in calculating the Purchase Price;

(c)Certain rules applicable to the Sellers R&Ws. The only representations and
warranties in respect of which the Sellers shall be subject to liability
pursuant to the terms and subject to the conditions hereof are the ones set
forth in Articles 4 and 5, as applicable, and, with the exception of said
representations and warranties, the Sellers do not make, and shall not be deemed
to make or have made, any express or implied representation or warranty with
respect to any of the Group Companies, the Sale Shares. The Buyer acknowledges
and agrees that it has not relied on, and has not been induced to enter into
this Agreement and the other Ancillary Agreements by any other representation,
warranty, information, document, statement, assurance, commitment or undertaking
given or made by the Sellers or any director, officer, employee, agent,
representative or advisor of the Sellers or the Group Companies.

The Sellers shall not be obliged to indemnify Buyer more than once in respect of
the same Losses.

(d)Indemnification by the Buyer.  The Buyer shall indemnify and hold harmless
the Sellers from and against any and all Losses based upon, arising out of or
otherwise in respect of: (i) any inaccuracies in or any breach of any
representation or warranty of the Buyer contained in Article 6, and (ii) any
breach of any covenant or agreement of the Buyer contained in this Agreement
(including any schedule attached hereto).

(e)No Contribution.  Under no circumstances will any of the Group Companies have
any obligation to indemnify any of its respective directors, managers or
officer, or relieve any Person of such liability, in respect of any matter for
which the Buyer is entitled to

 

39

--------------------------------------------------------------------------------

 

be indemnified (or would be entitled to be indemnified but for the Threshold or
the Cap or the expiration of any survival period) by the Sellers pursuant to
this Article 9.  All references in this Agreement (including the exhibits and
schedules attached hereto) to “material,” “material respects,” “Material Adverse
Effect,” and similar qualifications are to be excluded with regard to
determining the amount of Losses arising from an inaccuracy in or breach of a
representation or warrant for which a Buyer is entitled to indemnification
hereunder, but not with respect to determining whether an inaccuracy or breach
of a representation or warranty has occurred.

9.4Notice and Opportunity to Defend.

(a)Notice of Liability Claim.  In the event a Party becomes aware of any claim
that such Party has under Section 9.3 that may result in a Loss (a “Liability
Claim”), such Party (the “Indemnified Party”) shall give notice of such
Liability Claim (a “Claims Notice”) to the Party obligated to indemnify under
Section 9.3 (the “Indemnifying Party”).  Any Claims Notice with respect to a
Liability Claim against any or all of the Sellers must be delivered to the
Sellers Representative or on behalf of such Seller or Sellers.  A Claims Notice
must describe the Liability Claim in reasonable detail and must indicate the
amount (estimated, if necessary and to the extent feasible) of the Loss that has
been or may be suffered by the Indemnified Party.  No delay in or failure to
give a Claims Notice by the Indemnified Party to the Indemnifying Party pursuant
to this Section 9.4(a)will adversely affect any of the other rights or remedies
that the Indemnified Party has under this Agreement or alter or relieve the
Indemnifying Party of its obligation to indemnify the Indemnified Party to the
extent that such delay or failure has not materially prejudiced the Indemnifying
Party.  The Sellers Representative, if the Sellers (or any of them) are the
Indemnifying Party, or the Buyer, if it is the Indemnifying Party, shall respond
to the Indemnified Party (a “Claim Response”) within 30 days (the “Response
Period”) after the date that the Claims Notice is sent by the Indemnified
Party.  Any Claim Response must specify whether or not the Indemnifying Party
disputes the Liability Claim described in the Claims Notice.  If the Sellers
Representative, if the Sellers (or any of them) are the Indemnifying Party, or
the Buyer, if it is the Indemnifying Party, fails to give a Claim Response
within the Response Period, the Indemnifying Party will be deemed to dispute the
Liability Claim described in the related Claims Notice.  If the Sellers
Representative, if the Sellers (or any of them) are the Indemnifying Party, or
the Buyer, if it is the Indemnifying Party, elects not to dispute a Liability
Claim described in a Claims Notice by delivery of such election to the
Indemnified Party, then the amount of Losses alleged in such Claims Notice will
be conclusively deemed to be an obligation of the Indemnifying Party, and the
Indemnifying Party shall be obligated to pay the Indemnified Party the amount of
Losses specified in the Claims Notice, subject to the limitations contained in
this Article 9, in each case, within 10 days after the last day of the
applicable Response Period.  If the Indemnifying Party delivers a Claim Response
within the Response Period indicating that it disputes one or more of the
matters identified in the Claims Notice or does not deliver a Claim Response
within the Response Period, then the Buyer and the Sellers Representative shall
promptly meet and use their reasonable efforts to settle the dispute.  If the
Buyer and the Sellers Representative are unable to reach agreement within 30
days after the conclusion of the Response Period, then either the Buyer or the
Sellers Representative may resort to any available remedies, subject to the
limitations set forth in this Agreement.

 

40

--------------------------------------------------------------------------------

 

(b)Third-Party Claims.  If any Claims Notice identifies a Liability Claim
brought by a third party against the Indemnified Party and/or the Company
(a ”Third Party Claim”), then the Sellers Representative if the Sellers (or any
of them) are the Indemnifying Party, or the Buyer, if it is the Indemnifying
Party, has the right, exercisable by written notice to the Indemnified Party
within 15 days (and, in any event, before the expiration of the first third
(1/3) of the term legally available to reply or to answer to the Third Party
Claim) after receipt of such Claims Notice from the Indemnified Party of the
commencement or assertion of any Liability Claim in respect of which indemnity
may be sought under this Article 9, to assume and conduct the defense of such
Third Party Claim in accordance with the limits set forth in this Agreement with
counsel selected by the Indemnifying Party and reasonably acceptable to the
Indemnified Party; provided, however, that the:  (i) defense of such Third Party
Claim by the Indemnifying Party will not, in the reasonable judgment of the
Indemnified Party, have a material adverse effect on the Indemnified Party;
(ii) the Third Party Claim solely seeks (and continues to seek) monetary
damages; (iii) the Third Party Claim does not include criminal charges or relate
to the Indemnified Party’s or any Group Company’s employees, customers,
suppliers or other service providers; and (iv) the Indemnifying Party expressly
agrees in writing to be fully responsible for all Losses relating to such Third
Party Claim (the conditions set forth in clauses (i) through (iv) are,
collectively, the “Litigation Conditions”).  If the Indemnifying Party does not
assume the defense of a Third-Party Claim in accordance with this Section
9.4(b), the Indemnified Party may continue to defend the Third-Party Claim.  If
the Indemnifying Party has assumed the defense of a Third Party Claim as
provided in this Section 9.4(b), the Indemnifying Party will not be liable for
any legal expenses subsequently incurred by the Indemnified Party in connection
with the defense of the Third Party Claim; provided, however, that if (A) any of
the Litigation Conditions cease to be met or (B) the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Third Party Claim
within 10 days (in any event, before the expiration of the first third (1/3) of
the term legally available to reply or to answer to the Third Party Claim) after
receiving written notice from the Indemnified Party to the effect that the
Indemnifying Party has so failed, the Indemnified Party may assume its own
defense, and the Indemnifying Party will be liable for all reasonable costs or
expenses paid or incurred by the Indemnified Party in connection with such
defense.  The Indemnifying Party or the Indemnified Party, as the case may be,
has the right to participate in (but not control), at its own expense, the
defense of any Third-Party Claim that the other is defending as provided in this
Agreement.  The Indemnifying Party, if it has assumed the defense of any Third
Party Claim as provided in this Agreement, may not, without the prior written
consent of the Indemnified Party, consent to a settlement of, or the entry of
any judgment arising from, any such Third Party Claim that (1) does not include
as an unconditional term thereof the giving by the claimant or the plaintiff to
the Indemnified Party of a complete release from all liability in respect of
such Third Party Claim, (2) grants any injunctive or equitable relief or (3) may
reasonably be expected to have an adverse effect on the affected business of the
Indemnified Party.  The Indemnified Party had the right to settle any
Third-Party Claim, the defense of which has not been assumed by the Indemnifying
Party in accordance with this Section 9.4(b).

(c)Cooperation.  The Indemnifying Party and the Indemnified Party shall
cooperate and make available to the other Party and its respective
representatives all information, records and data, and shall permit reasonable
access to its facilities and personnel (upon no less than 48 hours’ notice
during normal business hours and, in the case of personnel, at their normal
place of employment), as may be reasonably required in connection with the
resolution of such dispute.  No Party shall have the right of access to
information relating to any

 

41

--------------------------------------------------------------------------------

 

information which disclosure would jeopardize any legal privilege or work
product privilege available to the Buyer, any Group Company or any of the
Sellers, as applicable, or any of their respective Affiliates relating to such
information.

9.5Survivability; Limitations.

(a)Survivability.  The Sellers R&Ws and the representations and warranties of
the Buyer contained in this Agreement will survive for a period of 18 months
from the Closing Date (the ”Expiration Date”); provided, however, that: (i) the
Expiration Date for any Liability Claim relating to a breach of or inaccuracy in
any of the Fundamental Representations,  will be the date which is the 60th day
following the expiration of the applicable statute of limitations, as extended;
and (ii) any Liability Claim pending on any Expiration Date (including as the
Expiration Date is extended pursuant to this paragraph) for which a Claims
Notice has been given in accordance with Section 9.2 on or before such
Expiration Date may continue to be asserted and indemnified against until
finally resolved.  All of the covenants and agreements of the Sellers and the
Buyer contained in this Agreement will survive after the Closing Date in
accordance with their terms.

(b)Limitations of the Sellers’ liability under this Agreement.

(i)Threshold.  Notwithstanding anything to the contrary contained in this
Article 9, the Sellers shall not have any liability pursuant to Section
9.3(a)(i) (other than for breaches of Fundamental Representations or in
instances of fraud or willful misconduct, in each case, for which the following
limitation will not apply) until the aggregate amount of all Losses sustained by
Buyer exceeds $290,000 (the ”Threshold”), at which point the Sellers will be
liable for all Losses from the first dollar in accordance with the terms of this
Article 9.

(ii)Cap.  Notwithstanding anything to the contrary contained in this Article 9,
the aggregate liability of the Sellers pursuant to Section 9.3(a) (other than
for breaches of the Fundamental Representations or in instances of fraud or
willful misconduct, in each case, for which the following limitation will not
apply) shall not exceed $4,350,000 (the “Cap”).  Other than for instances of
fraud or willful misconduct, the Sellers shall not have any liability pursuant
to Section 9.3(a) in excess of the proceeds actually received by the Seller
under this Agreement.  

9.6Individual Indemnification.  Each of Mr. Carlos Córdoba (“Córdoba”) and Mr.
Germán Herebia (“Herebia”) hereby agree to indemnify and hold harmless the Buyer
from and against any fines and penalties imposed against the Group Companies (or
any of them) arising out of any employment liabilities claims raised by Córdoba
or Herebia.  Córdoba shall be solely responsible for any indemnification arising
under of this Section 9.6 as the result of any claim brought by or on behalf of
Córdoba and Herebia shall be solely responsible for any indemnification arising
under this Section 9.6 as the result of any claim brought by or on behalf of
Herebia. Notice of any claim for indemnification arising under this Section 9.6
shall be delivered and handled in accordance with the provisions of Section
9.4.    

 

42

--------------------------------------------------------------------------------

 

9.7Set-off.  If it is determined, pursuant to Section 9.4, that the Sellers (or
any of them) are obligated to indemnify the Buyer for any Losses pursuant to the
terms and conditions of this Agreement (including pursuant to Section 9.6), then
the Buyer will be entitled, in addition to any other right or remedy such Buyer
may have, but subject to the limitations set forth in Section 9.5 (if
applicable), to exercise rights of set-off against any amounts due and payable
by the Buyer to the Sellers arising under this Agreement or any Ancillary
Agreement or that may thereafter be due and payable to the Sellers under this
Agreement or any Ancillary Agreement, including any payments under the Put and
Call Agreement; provided for the avoidance of doubt that the amounts which the
Sellers are obligated to pay have become due and payable by the relevant Sellers
pursuant to the terms of this Agreement; and provided further, that
notwithstanding anything in this Section 9.7 to the contrary, Buyer shall be
entitled to exercise rights of retention with respect to any amounts (whether or
not due and payable) set forth in a Claims Notice delivered by Buyer related to
(i) a breach of a Fundamental Representation, (ii) a breach of the
representations and warranties set forth in Section 5.17 or Section 5.18, or
(iii) a claim brought pursuant to Section 9.6, in each case pending resolution
of the matter set forth in the applicable Claims Notice. If the Buyer elects to
exercise its right of set off or retention, it shall notify the Sellers
Representative in writing, which notice shall identify the amounts owed to the
Buyer and/or any Buyer, and the facts or events given rise to such set off or
retention.  In the event of any Losses arising out of a breach of an Individual
R&W or arising out of a breach or failure by an Individual Seller, the  Buyer
may only exercise set-off or retention rights against amounts payable to such
Seller and not the other Sellers.

9.8Adjustment to Purchase Price.  Any indemnification payments made pursuant to
this Article 9 will be treated as adjustments to the Purchase Price to the
extent permitted by Law.

9.9Specific Performance.  Each Party's obligations under this Agreement are
unique.  If any Party hereto should actually or threaten to breach its
covenants, obligations or agreements under this Agreement, the Parties hereto
each acknowledge that it would be extremely impracticable to measure the
resulting damages; accordingly, the non-breaching party or parties, in addition
to any other available rights or remedies they may have under the terms of this
Agreement, may sue in equity for specific performance or to obtain in injunction
or injunctions to prevent breaches of this Agreement, and each party hereto
expressly waives the defense that a remedy in damages will be adequate.

ARTICLE 10.MISCELLANEOUS

10.1Expenses and Taxes.  Each of the Parties shall bear their respective
expenses incurred or to be incurred in connection with the execution and
delivery of this Agreement and the Ancillary Agreements and the consummation of
the transactions contemplated hereby and thereby.  The duties and costs
corresponding to the formalization of the Public Deed, as well as those related
to any other public deeds to be granted in accordance with Section 3.2, before
the Notary, shall be borne 50% by the Buyer and 50% by the Sellers.

10.2Payment by Sellers.  For the avoidance of doubt, any payments to be made
jointly by the Sellers to the Buyer under this Agreement (including without
limitation, Sections 9.3(a) and 10.1), shall be allocated amongst each Seller,
so that they receive a pro rata share of the

 

43

--------------------------------------------------------------------------------

 

Purchase Price equal to the fraction the numerator of which is the number of
Sale Shares to be sold by such Seller and the denominator of which is the
aggregate number of Sale Shares (the “Seller Ownership Percentage”).

10.3No Assignment.  Neither this Agreement nor any right, interest or obligation
under this Agreement may be assigned or delegated by any Party to this Agreement
by operation of Law or otherwise without the prior written consent of the other
Parties to this Agreement and any attempt to do so will be void.

10.4Headings.  The headings contained in this Agreement are included for
purposes of convenience only, and do not affect the meaning or interpretation of
this Agreement.

10.5Entire Agreement.  This Agreement and the other Ancillary Agreements,
including all exhibits, annexes and schedules hereto and thereto, constitute the
entire agreement of the parties hereto with respect to the subject matter hereof
and supersede all prior agreements, term sheets, letters of interest,
correspondence (including e-mail) and undertakings, both written and oral,
between the Company or the Sellers, on the one hand, and the Buyer, on the other
hand, with respect to the subject matter hereof.

10.6Amendment.  The Buyer and the Sellers may cause this Agreement to be amended
at any time by execution of an instrument in writing signed on behalf of the
Buyer and the Sellers.

10.7Extension; Waiver.  Any Party hereto may, to the extent legally allowed, (a)
extend the time for the performance of any of the obligations or other acts of
the other parties, (b) waive any breaches of any representations and warranties
made to such party herein or in any document delivered pursuant hereto, and (c)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein.  In addition, the Sellers and the Buyer may (i)
extend the time for the performance of any of the obligations or other acts of
the other, (ii) waive any breaches of the representations and warranties made to
the Buyer (in the case of a waiver by the Buyer) or made to the Sellers (in the
case of a waiver by the Sellers) herein or in any document delivered pursuant
hereto, and (iii) waive compliance with any of the agreements or conditions for
the benefit of the Buyer (in the case of a waiver by the Buyer) or made to the
Sellers (in the case of a waiver by the Sellers).  Any agreement on the part of
a party hereto to any such extension or waiver will be valid only if set forth
in an instrument in writing signed on behalf of such party.  Without limiting
the generality or effect of the preceding sentence, no delay in exercising any
right under this Agreement will constitute a waiver of such right, and no waiver
of any breach or default will be deemed a waiver of any other breach or default
of the same or any other provision in this Agreement.

10.8Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, then this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.  Unless otherwise indicated to the contrary herein
by the context or use thereof:  (a) any reference to any federal, state, local
or foreign statute or Law will be deemed also to refer to all rules and
regulations promulgated thereunder; (b) all references to the preamble,

 

44

--------------------------------------------------------------------------------

 

recitals, sections, articles, exhibits or schedules are to the preamble,
recitals, sections, articles, exhibits or schedules of or to this Agreement; (c)
the words “herein,” “hereto,” “hereof” and words of similar import refer to this
Agreement as a whole and not to any particular section or paragraph hereof; (d)
masculine gender shall also include the feminine and neutral genders, and vice
versa; (e) words importing the singular shall also include the plural, and vice
versa; (f) “or” is used in the inclusive sense (and/or) and the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation”; and (g) all references to “$” or dollar amounts are to lawful
currency of the United States of America.

10.9Severability.  If any provision of this Agreement or the application of any
provision of this Agreement to any Party or circumstance is, to any extent,
adjudged invalid or unenforceable, then the application of the remainder of such
provision to such Party or circumstance, the application of such provision to
other Parties or circumstances, and the application of the remainder of this
Agreement shall not be affected thereby.  The Parties shall negotiate to replace
any provision of this Agreement adjudged invalid or unenforceable with another
valid and enforceable provision that would implement the original intent of the
Parties to the maximum extent permitted by applicable Law.

10.10Notices.  All notices and other communications required or permitted under
this Agreement must be in writing and shall be deemed to have been duly given
(a) when delivered in person, (b) upon written confirmation of successful
transmission by electronic mail, (c) one Business Day after having been
dispatched by an internationally recognized overnight courier service or (d) ten
Business Days after being sent by registered or certified mail, return receipt
requested, postage prepaid, to the appropriate party at the address or facsimile
number specified below:

 

(i)

If to the Sellers Representative (on behalf of the Sellers):

Sorin Properties, S.L.
Calle Alfonso XII, 26, bajo,
Madrid, 28014, Spain

Attn.: Ariel Prat
Email:  [omitted information]

with copies to:

Cisneros Group
700 NW 1st Avenue, Suite 1700
Miami, FL 33136

Attn.: General Counsel
Email: [omitted information]

 

Uría Menendez

Address: Calle del Príncipe de Vergara, 187

Madrid, 28002, Spain  

 

45

--------------------------------------------------------------------------------

 

Attn.: Jaime Pereda

Email: [omitted information]

 

 

(ii)

If to the Buyer:

Entravision Digital Holdings, LLC
c/o Entravision Communications Corporation
2425 Olympic Boulevard, Suite 6000 West
Santa Monica, CA 90404
Attn: Walter F. Ulloa, Chief Executive Officer
Email:  [omitted information]

with copies to:

Entravision Communications Corporation
2425 Olympic Boulevard, Suite 6000 West
Santa Monica, CA 90404
Attn: Mark Boelke, General Counsel and Secretary
Email:  [omitted information]

Jones Day
4655 Executive Drive, Suite 1500
San Diego, CA  92121-3134
Attention:  Cameron Reese
Email:  [omitted information]

Any party may change its address or facsimile number for the purposes of this
Section 10.10 by giving notice as provided in this Agreement.

10.11Third Party Beneficiaries.  Each Party intends that this Agreement does not
benefit or create any right or cause of action in or on behalf of any Person
other than the Parties.

10.12Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
principles of conflict of law.

10.13Jurisdiction.  Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Delaware Court of Chancery and any state appellate court
therefrom within the State of Delaware (or if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter, any state or federal
court within the State of Delaware (the “Designated Courts”), in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby or for recognition or enforcement of any judgment relating
thereto (except, with respect to any Ancillary Agreements, to the extent
expressly stated therein), and each of the parties hereby irrevocably and
unconditionally (i) agrees not to commence any such action or proceeding except
in the Designated Courts, (ii) agrees that any claim in respect of any such
action or proceeding may be heard and determined in the Designated Courts,
(iii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
action

 

46

--------------------------------------------------------------------------------

 

or proceeding in the Designated Courts, and (iv) waives, to the fullest extent
it may legally and effectively do so, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any of the Designated
Courts.  Each Party hereto also hereby agrees that any final and unappealable
judgment against a Party in connection with any such action or proceeding shall
be conclusive and binding on such Party and that such judgment may be enforced
in any court of competent jurisdiction, either within or outside of the U.S.  A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.  With respect to any
action, suit or proceeding for which it has submitted to jurisdiction pursuant
to this Section 10.13, each Party irrevocably consents to service of process in
the manner provided for the giving of notices pursuant to Section 10.9 of this
Agreement.  Nothing in this Section 10.13 shall affect the right of any party to
serve process in any other manner permitted by Law.  The foregoing consent to
jurisdiction shall not (i) constitute submission to jurisdiction or general
consent to service of process in the State of Delaware for any purpose except
with respect to any action, suit or proceeding resulting from, relating to or
arising out of this Agreement or (ii) be deemed to confer rights on any Person
other than the Parties to this Agreement..

10.14Waiver of Jury.  EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.  EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH WAIVERS, (II) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS, (III) IT MAKES SUCH WAIVERS
VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

10.15Execution.  This Agreement shall be executed and delivered in one
counterpart, to be raised to the Public Deed on the date hereof.

10.16Sellers Representative.  Each Seller hereby irrevocably appoints Sorin
Properties, S.L. (the “Sellers Representative”) as its sole and exclusive agent,
representative and attorney-in-fact (apoderado) for each such Seller, for and on
behalf of each such Seller, with full power and authority to represent each
Seller and such Seller’s successors and assigns with respect to all matters
arising under this Agreement and all actions taken by the Sellers Representative
under this Agreement will be binding upon each such Seller and such Seller’s
successors and assigns as if expressly ratified and confirmed in writing by each
of them.  Without limiting the generality of the foregoing, the Sellers
Representative has full power and authority, on behalf of each Seller and such
Seller’s successors and assigns, to (a) interpret the terms and provisions of
this Agreement (b) dispute or fail to dispute any Liability Claim under this
Agreement, (c) negotiate and compromise any dispute that may arise under this
Agreement, (d) sign any releases or other documents with respect to any such
dispute, (e) receiving services of process upon the

 

47

--------------------------------------------------------------------------------

 

Sellers, (f) executing and delivering to the Buyer or any other Person on behalf
of any of or all of the Sellers any and all instruments, certificates, documents
and agreements called for by this Agreement and the transactions contemplated
hereby and thereby; (g) receiving or providing notices on behalf of the Sellers
with respect to any matter, Indemnity Claim or legal proceeding arising out of
or relating to this Agreement, (h) taking all actions necessary or appropriate
in the judgment of the Sellers Representative on behalf of the Sellers in
connection with this Agreement and (i) in connection with any of the foregoing
actions, engaging and hiring accountants, auditors, appraisers, legal counsel
and other legal and financial experts as may be necessary and appropriate
properly to discharge the Sellers’ Representative’s duties and obligations
hereunder.  The Sellers Representative shall be entitled to exercise these
faculties even if by doing so it incurs in self-contacting, multirepresentation
or conflict of interest.  A Seller will be deemed a party or a signatory to any
agreement, document, instrument or certificate for which the Sellers
Representative signs on behalf of such Seller.  All decisions, actions and
instructions by the Sellers Representative, including the defense or settlement
of any Liability Claims for which Sellers (or any of them) may be required to
indemnify the Buyer pursuant to Article 9, will be conclusive and binding on
each Seller and no Seller has the right to object, dissent, protest or otherwise
contest the same.  The Sellers shall hold harmless the Buyer from and against
any Losses that they may suffer or sustain as the result of any claim by any
Person that an action taken by the Sellers Representative on behalf of the
Sellers is not binding on, or enforceable against, the Sellers.  The Buyer has
the right to rely conclusively on the instructions and decisions of the Sellers
Representative as to the settlement of any claims for indemnification by the
Buyer pursuant to Article 9, or any other actions required to be taken by the
Sellers Representative hereunder, and no party hereunder will have any cause of
action against the Buyer for any action taken by the Buyer in reliance upon the
instructions or decisions of the Sellers Representative.  The appointment of the
Sellers Representative is an agency coupled with an interest and is irrevocable
and any action taken by the Sellers Representative pursuant to the authority
granted in this Section 10.16 is effective and absolutely binding on each Seller
notwithstanding any contrary action of or direction from such Seller.  The death
or incapacity, or dissolution or other termination of existence, of any Seller
does not terminate the authority and agency of the Sellers Representative (or
successor thereto).  The provisions of this Section 10.16 are binding upon the
executors, heirs, legal representatives and successors of each Seller, and any
references in this Agreement to a Seller or the Sellers means and includes the
successors to the Sellers’ rights hereunder, whether pursuant to testamentary
disposition, the laws of descent and distribution or otherwise. The Sellers
Representative shall not be liable to any Seller for any act of the Sellers
Representative taken in good faith and in the exercise of its reasonable
judgment and arising out of or in connection with the acceptance or
administration of its duties under this Agreement, except to the extent any
Losses actually incurred by such Sellers Representative as a proximate result of
the gross negligence or bad faith of the Sellers Representative.  The Sellers
Representative shall not be liable for, and may seek indemnification from the
Sellers for, any Losses incurred by the Sellers Representative while acting in
good faith and in exercise of its reasonable judgment and arising out of or in
connection with the acceptance or administration of its duties under this
Agreement, except to the extent that such Losses is the proximate result of
gross negligence or bad faith of the Sellers Representative.  The Sellers
Representative shall be entitled to recover from the Sellers any out-of-pocket
costs and expenses reasonably incurred by the Sellers Representative in
connection with the actions taken by the Sellers Representative with respect to
all Purchase Price, including any adjustments thereto (including the hiring of
legal counsel and the incurring of legal fees and costs).  If Sorin Properties,

 

48

--------------------------------------------------------------------------------

 

S.L. declines to serve, resigns or becomes legally incapacitated, then a
successor Sellers’ Representative may be appointed by a majority in interest of
the Sellers which shall be determined based on the number of Shares held by the
Sellers immediately prior to the Closing.  The provisions of this Section 10.16
shall survive the resignation and replacement of the Sellers Representative.

[Signature Pages Follow]

 

 

 

49

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties has caused this Agreement to be executed and
delivered as of the day and year first above written.

 

BUYER:

 

ENTRAVISION DIGITAL HOLDINGS, LLC

 

 

 

 

 

 

By:

 

/s/ Marina Marta Bru Cruz

 

 

Name:  Marina Marta Bru Cruz

 

 

Title:  Attorney

 

 

 

 

--------------------------------------------------------------------------------

 

 

SELLERS:

 

Mr. Carlos Córdoba

 

 

/s/ Carlos Córdoba

 

 

Mr. Germán Herebia  

 

 

By:

 

/s/ Carlos Córdoba

 

 

Name:  Mr. Carlos Córdoba

 

 

Title:  Attorney

 

 

Mr. Rodrigo Marcos  

 

 

By:

 

/s/ Carlos Córdoba

 

 

Name:  Mr. Carlos Córdoba

 

 

Title:  Attorney

 

 

Mr. Lucas Morea  

 

 

By:

 

/s/ Carlos Córdoba

 

 

Name:  Mr. Carlos Córdoba

 

 

Title:  Attorney

 

 

Sorin Properties, S.L. Unipersonal

 

 

By:

 

/s/ Francisco Duque Delgado

 

 

Name:  Mr. Francisco Duque Delgado

 

 

Title:  Joint director

 

 